Exhibit 10.1

 

﻿

PURCHASE AND ASSUMPTION AGREEMENT

 

dated as of

 

October 28, 2015

 

between

 

BANK OF AMERICA, NATIONAL ASSOCIATION

 

and

   

REDDING BANK OF COMMERCE

 

 

 
 

--------------------------------------------------------------------------------

 

 

ARTICLE 1    CERTAIN DEFINITIONS       

1.1

Certain Definitions

1

1.2

Accounting Terms

11

      ARTICLE 2       THE P&A TRANSACTION      

2.1

Purchase and Sale of Assets

12

2.2

Assumption of Liabilities

12

2.3

Purchase Price

13

2.4

Sale and Transfer of Servicing

13

      ARTICLE 3       CLOSING PROCEDURES; ADJUSTMENTS      

3.1

Closing

14

3.2

Payment at Closing

14

3.3

Adjustment of Purchase Price

14

3.4

Proration; Other Closing Date Adjustments

15

3.5

Seller Deliveries

15

3.6

Purchaser Deliveries

17

3.7

Delivery of the Loan Documents

17

3.8

Owned Real Property Filings

17

3.9

Allocation of Purchase Price

18

      ARTICLE 4       TRANSITIONAL MATTERS      

4.1

Transitional Arrangements

18

4.2

Customers

19

4.3

ACH Debit or Credit Transactions

20

4.4

Wires

22

4.5

Access to Records

22

4.6

Interest Reporting and Withholding

22

4.7

Negotiable Instruments

23

4.8

ATM and Debit Cards

23

4.9

Data Processing Conversion for the Branches and Handling of Certain Items

23

4.10

Infrastructure Installation

25

4.11

Employee Training

27

4.12

Night Drop Equipment

27

4.13

Expenses Relating to Transitional Matters

28

 

 

 
 i

--------------------------------------------------------------------------------

 

 

4.14

Access to the Branches on the Closing Date

28

4.15

Customer Claims

28

      ARTICLE 5       REPRESENTATIONS AND WARRANTIES OF SELLER      

5.1

Corporate Organization and Authority

29

5.2

No Conflicts

29

5.3

Approvals and Consents

30

5.4

Leases

30

5.5

Litigation and Undisclosed Liabilities

30

5.6

Regulatory Matters

30

5.7

Compliance with Laws

31

5.8

Loans

31

5.9

Records

32

5.10

Title to Assets

32

5.11

Deposits

32

5.12

Environmental Laws; Hazardous Substances

32

5.13

Brokers’ Fees

33

5.14

Property

33

5.15

Absence of Certain Changes or Events

34

5.16

Employee Benefit Plans; Labor Matters

34

5.17

Available Funds

35

5.18

Limitations on Representations and Warranties

35

      ARTICLE 6       REPRESENTATIONS AND WARRANTIES OF PURCHASER      

6.1

Corporate Organization and Authority

35

6.2

No Conflicts

35

6.3

Approvals and Consents

35

6.4

Regulatory Matters

36

6.5

Litigation and Undisclosed Liabilities

37

6.6

Operation of the Branches

37

6.7

Brokers’ Fees

37

6.8

Financing to be Available

37

6.9

Limitations on Representations and Warranties

37

      ARTICLE 7       COVENANTS OF THE PARTIES      

7.1

Activity in the Ordinary Course

37

7.2

Access and Confidentiality

39

7.3

Environmental Matters

40

 

 

 
 ii

--------------------------------------------------------------------------------

 

 

 

7.4

Regulatory Approvals

41

7.5

Consents

42

7.6

Efforts to Consummate; Further Assurances

43

7.7

Solicitation of Accounts; Non-Solicitation

43

7.8

Insurance

44

7.9

Servicing Prior to Closing Date

44

7.10

Change of Name, Etc.

45   ARTICLE 8   TAXES AND EMPLOYEE BENEFITS   

8.1

Tax Representations

45

8.2

Proration of Taxes

46

8.3

Sales and Transfer Taxes

46

8.4

Information Returns

46

8.5

Payment of Amount Due under Article 8

46

8.6

Assistance and Cooperation

46

8.7

Transferred Employees

47

  ARTICLE 9    CONDITIONS TO CLOSING   

9.1

Conditions to Obligations of Purchaser

50

9.2

Conditions to Obligations of Seller

51

  ARTICLE 10    TERMINATION   

10.1

Termination

52

10.2

Effect of Termination

53

  ARTICLE 11    INDEMNIFICATION   

11.1

Indemnification

53

11.2

Exclusivity

56

11.3

AS-IS Sale; Waiver of Warranties

56

  ARTICLE 12    MISCELLANEOUS   

12.1

Survival 

56

12.2

Assignment

57

 

 

 
iii 

--------------------------------------------------------------------------------

 

  

12.3

Binding Effect 57

12.4

Public Notice 57

12.5

Notices 57

12.6

Expenses 58

12.7

Governing Law; Consent to Jurisdiction 58

12.8

Waiver of Jury Trial 58

12.9

Entire Agreement; Amendment 59

12.10

Third Party Beneficiaries 59

12.11

Counterparts 59

12.12

Headings 59

12.13

Severability 59

12.14

Interpretation 59

12.15

Specific Performance  60

 

 

 
 iv

--------------------------------------------------------------------------------

 

    

List of Exhibits

 

Exhibit 1.1(a)

Branches/Real Properties

Exhibit 1.1(b)

Deposits

Exhibit 1.1(c)(i)

Excluded Brokered Deposits

Exhibit 1.1(c)(iii)

Excluded Affinity Relationships and Reward Programs

Exhibit 1.1(d)

Loans

Exhibit 1.1(e)

Personal Property

Exhibit 1.1(f)

Seller’s Knowledge

Exhibit 3.5(b)

Form of Bill of Sale

Exhibit 3.5(c)

Form of Assignment and Assumption Agreement

Exhibit 3.5(d)

Form of Assignment of ATM Lease and Assumption Agreement

Exhibit 3.5(e)

Form of Assignment of Tenant Lease and Assumption Agreement

Exhibit 3.5(i)

Form of Assignment of Loan Documents and Assumption Agreement

Exhibit 4.9

Schedule of Processing Fees

Exhibit 7.5(b)-1

Estoppel Certificate – ATM Lease

Exhibit 7.5(b)-2

Estoppel Certificate – Tenant Lease

Exhibit 7.7(a)

Specified Counties

 

 

 
 vi

--------------------------------------------------------------------------------

 

  

This PURCHASE AND ASSUMPTION AGREEMENT, dated as of October 28, 2015 (this
“Agreement”), between Bank of America, National Association, a national banking
association, organized under the laws of the United States, with its principal
office located in Charlotte, North Carolina (“Seller”), and Redding Bank of
Commerce, a California state chartered bank, with its principal office located
in Redding, California (“Purchaser”).

 

RECITALS

 

WHEREAS, Purchaser desires to acquire from Seller, and Seller desires to
transfer to Purchaser, certain banking operations in the State of California in
accordance with and subject to the terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises and
obligations set forth herein, the parties agree as follows:

 

ARTICLE 1

CERTAIN DEFINITIONS

 

1.1     Certain Definitions. The terms set forth below are used in this
Agreement with the following meanings:

 

“Accrued Interest” means, as of any date, (a) with respect to a Deposit,
interest which is accrued on such Deposit to but excluding such date and not yet
posted to the relevant deposit account and (b) with respect to a Loan, interest
which is accrued on such Loan to but excluding such date and not yet paid.

 

“ACH” has the meaning set forth in Section 4.3(a).

 

“ACH Entries” has the meaning set forth in Section 4.3(a).

 

“ACH Entries Cut-Off Date” has the meaning set forth in Section 4.3(a).

 

“Acquired ATMs” mean the automated teller machines located at the addresses
listed on Exhibit 1.1(a) and indicated as ATMs, and “Acquired ATM” refers to
each such ATM or any one of such ATMs.

 

“Adjusted Payment Amount” means (x) the aggregate balance (including Accrued
Interest) of the Deposits assumed by Purchaser pursuant to Section 2.2, minus
(y) the Purchase Price, each as set forth on the Final Closing Statement.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person.

 

“Agreement” means this Purchase and Assumption Agreement, including all
schedules, exhibits and addenda, each as amended from time to time in accordance
with Section 12.9(b).

 

 

 
 

--------------------------------------------------------------------------------

 

 

“Assets” has the meaning set forth in Section 2.1(a).

 

“Assignment and Assumption Agreement” has the meaning set forth in Section
3.5(c).

 

“Assumed Liabilities” has the meaning set forth in Section 2.2(a).

 

“ATM Lease Assignments” has the meaning set forth in Section 3.5(d).

 

“ATM Lease Security Deposit” means any security deposit held by the lessor under
an ATM Lease.

 

“ATM Leases” means the leases under which Seller leases land and/or buildings
used for the Acquired ATMs, including ground leases.

 

“Benefit Plan” means each employee benefit plan, program or other arrangement
that is sponsored or maintained by Seller or any of its Affiliates or to which
Seller or any of its Affiliates contributes or is obligated to contribute,
including any employee welfare benefit plan within the meaning of Section 3(1)
of ERISA, any employee pension benefit plan within the meaning of Section 3(2)
of ERISA (whether or not such plan is subject to ERISA) and any bonus,
incentive, compensation, deferred compensation, vacation, stock purchase, stock
option, severance, employment, consulting, retention, change of control or
fringe benefit plan, agreement, program or policy in which any of the Branch
Employees or their dependents participate.

 

“Branch Employees” means the employees of Seller or its Affiliates employed at
the Branches on the Closing Date or employed at another location of Seller on
the Closing Date who provide services directly relating and substantially
limited to the operation of the applicable Branch or Branches (including any
employees who are Leave Recipients) and set forth on the list provided by Seller
in accordance with Section 5.16(a), which list specifically identifies any
off-site employees.

 

“Branches” means the banking offices and Acquired ATMs and, if applicable,
offices used or held for use by Seller for other lines of business, of Seller at
the locations identified on Exhibit 1.1(a), and “Branch” refers to each such
Branch or any one of the Branches.

 

“Business Day” means a day on which banks are generally open for business in San
Francisco, California, and which is not a Saturday or Sunday.

 

“Closing” and “Closing Date” refer to the closing of the P&A Transaction, which
is to be held on such date as provided in Article 3 and which shall be deemed to
be effective at 11:59 p.m., Pacific time, on such date.

 

“COBRA Continuation Coverage” shall mean the health care benefit continuation
coverage mandated by the Consolidated Omnibus Budget Reconciliation Act and
similar provisions of state law.

 

 

 
2

--------------------------------------------------------------------------------

 

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Controlling Party” has the meaning set forth in Section 11.1(f).

 

“Covered Period” has the meaning set forth in Section 4.4.

 

“CRA” has the meaning set forth in Section 6.4(f).

 

“Customer Claims Period” has the meaning set forth in Section 4.15(a).

 

“Deductible” has the meaning set forth in Section 11.1(e).

 

“Deposit(s)” means deposit liabilities with respect to deposit accounts (a)
booked by Seller at the Branches and that have been opened by a customer at the
Branches as of the Closing Date or (b) opened by the primary accountholder
either (i) at a non-Branch facility or other branch facility of Seller or any of
its Affiliates, or (ii) through the Seller’s online or telephone origination
channels, and the primary accountholder currently resides within the geographic
coverage area of the Branches (as such coverage area is determined in accordance
with Seller’s internal policies and procedures in effect as of the date hereof)
prior to initial notification to be sent to holders of Deposits pursuant to
Section 4.2(a), that constitute “deposits” for purposes of the Federal Deposit
Insurance Act, 12 U.S.C. § 1813, including escrow deposit liabilities relating
to the Loans and collected and uncollected deposits and Accrued Interest, but
excluding any Excluded Deposits. Exhibit 1.1(b) contains a list of Deposits as
of February 28, 2015 with such schedule specifying the identity of the
accountholder and the type of account for each Deposit, and such list shall be
updated by Seller as of 5:00 p.m., Pacific time, on the date that is five (5)
Business Days prior to the Closing Date (and delivered to Purchaser on or before
the date that is three (3) Business Days prior to the Closing Date) and as of
5:00 p.m., Pacific time, on the date that is three (3) Business Days prior to
the Closing Date (and delivered to Purchaser on or before 5:00 p.m., Pacific
time, on the Business Day prior to the Closing Date). For the avoidance of
doubt, for purposes of this definition, each reference to “Branch” or “Branches”
shall be deemed to exclude the Acquired ATMs.

 

“Draft Allocation Statement” has the meaning set forth in Section 3.9(a).

 

“Draft Closing Statement” means a draft closing statement, prepared by Seller
and in a form mutually agreed to by the parties, which shall be initially
prepared as of the close of business on the fifth (5th) Business Day preceding
the Closing Date, and delivered to Purchaser on the third (3rd) Business Day
preceding the Closing Date and which shall be subsequently updated as of the
close of business on the third (3rd) Business Day preceding the Closing Date,
and delivered to Purchaser on the Business Day prior to the Closing Date, in
each case setting forth Seller’s reasonable estimated calculation of both the
Purchase Price and the Estimated Payment Amount.

 

“Encumbrances” means all mortgages, claims, charges, liens, encumbrances,
easements, limitations, restrictions, commitments and security interests,
ordinances, requirements, resolutions, laws or orders of any governmental
authority now or hereafter acquiring jurisdiction over the Assets, and all
amendments or additions thereto in force as of the date of this Agreement or in
force as of the Closing Date, and other matters now of public record relating to
the Real Property, except for statutory liens securing Taxes and/or other
payments not yet due and payable, and except for obligations pursuant to
applicable escheat and unclaimed property laws relating to the Escheat Deposits.

 

 

 
3

--------------------------------------------------------------------------------

 

 

“Environmental Defect” means any “Recognized Environmental Condition” reported
in a Phase I, Phase II, or Baseline Environmental Assessment, as the term
“Recognized Environmental Condition” is defined in ASTM Standard 1527-05, or
friable asbestos containing material (“ACM”) that has not been properly
controlled through the application of engineering controls or an adequate
operation and maintenance plan, and that Purchaser reasonably believes, based on
the advice of a mutually acceptable environmental consultant/contractor, that
the amount of expense or liability that Purchaser would reasonably likely to
incur to correct such “Recognized Environmental Condition” or ACM control
problem will exceed the threshold set forth in Schedule 1.1(a) of the Seller
Disclosure Schedule in the case of each affected Real Property.

 

“Environmental Law” means any Federal, state, or local law, statute, rule,
regulation, code, order, judgment, decree, injunction or agreement with any
Federal, state, or local governmental authority, (a) relating to the protection,
preservation or restoration of the environment (including air, water vapor,
surface water, groundwater, drinking water supply, surface land, subsurface
land, plant and animal life or any other natural resource) or to human health or
safety or (b) the exposure to, or the use, storage, recycling, treatment,
generation, transportation, processing, handling, labeling, production, release
or disposal of Hazardous Substances, in each case as amended and now in effect.
Environmental Laws include the Clean Air Act (42 U.S.C §7401 et seq.); the
Comprehensive Environmental Response Compensation and Liability Act (42 U.S.C
§9601 et seq.); the Resource Conservation and Recovery Act (42 USC §6901 et
seq.); the Federal Water Pollution Control Act (33 U.S.C §1251 et seq.); and the
Occupational Safety and Health Act (29 U.S.C §651 et seq.).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules, regulations and class exemptions of the U.S. Department of Labor
thereunder.

 

“Escheat Deposits” means, as of any date, Deposits and safe deposit box
contents, in each case held on such date at the Branches which become subject to
escheat, in the calendar year in which the Closing occurs, to any governmental
authority pursuant to applicable escheat and unclaimed property laws.

 

“Estimated Payment Amount” means (x) the aggregate balance (including Accrued
Interest) of the Deposits assumed by Purchaser pursuant to Section 2.2, minus
(y) the Purchase Price, each as set forth on the Draft Closing Statement as
reasonably agreed upon prior to the Closing by Seller and Purchaser.

 

“Excluded Assets” has the meaning set forth in Section 2.1(b).

 

 

 
4

--------------------------------------------------------------------------------

 

 

“Excluded Deposits” means (w) those deposit liabilities that are or would be
considered “brokered deposits” for purposes of the rules and regulations of the
FDIC, any of which, as of the date hereof, are listed on Exhibit 1.1(c)(i), (x)
Escheat Deposits, (y) those deposit liabilities (i) related to a financial
advisory relationship with Seller’s Merrill Lynch Wealth Management or US Trust
divisions, (ii) related to a client managed relationship in Seller’s Business
Banking, Middle Market, or Large Corporate divisions or any other non-retail
division, (iii) linked to affinity relationships or programs set forth on
Exhibit 1.1(c)(iii) (and such Exhibit 1.1(c)(iii) shall be updated by Seller as
of 5:00 p.m., Pacific time, on the date that is five (5) Business Days prior to
the Closing Date (and delivered to Purchaser on or before the date that is three
(3) Business Days prior to the Closing Date), or (iv) that constitute security
for loans that are not to be transferred to Purchaser under the terms of this
Agreement, and (z) those deposit liabilities that have been opened by an
employee (other than a Transferred Employee) or former employee of Bank of
America Corporation.

 

“Excluded Liabilities” has the meaning set forth in Section 2.2(b).

 

“Excluded Taxes” means (i) any Taxes of Seller or any of its Affiliates for or
applicable to any period, (ii) any Taxes of, or relating to, the Assets, the
Assumed Liabilities or the operation of the Branches for, or applicable to, the
Pre-Closing Tax Period, and (iii) any Transfer Taxes for which Seller is
responsible pursuant to Section 8.3.

 

“FDIC” means the Federal Deposit Insurance Corporation.

 

“Federal Funds Rate” on any day means the per annum rate of interest (rounded
upward to the nearest 1/100 of 1%) which is the weighted average of the rates on
overnight federal funds transactions arranged on such day or, if such day is not
a Business Day, the previous Business Day, by federal funds brokers computed and
released by the Federal Reserve Bank of New York (or any successor) in
substantially the same manner as such Federal Reserve Bank currently computes
and releases the weighted average it refers to as the “Federal Funds Effective
Rate” at the date of this Agreement.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.

 

“Final Allocation Statement” has the meaning set forth in Section 3.9(a).

 

“Final Closing Statement” means a final closing statement, prepared by Seller in
accordance with the accounting policies used in preparing the Draft Closing
Statement, on or before the thirtieth (30th) calendar day following the Closing
Date, setting forth the Purchase Price, the Adjusted Payment Amount and the
prorated Items of proration set forth in Section 3.4.

 

“GAAP” has the meaning set forth in Section 1.2.

 

“Hazardous Substance” means any substance, whether liquid, solid or gas (a)
listed, identified or designated as hazardous or toxic; (b) which, applying
criteria specified in any Environmental Law, is hazardous or toxic; or (c) the
use or disposal, or any manner or aspect of management or handling, of which is
regulated under Environmental Law.

 

 

 
5

--------------------------------------------------------------------------------

 

 

“Infrastructure Installation” has the meaning set forth in Section 4.10.

 

“Installation Plans” has the meaning set forth in Section 4.10(iv).

 

“IRA” means an “individual retirement account” or similar account created by a
trust for the exclusive benefit of any individual or his beneficiaries in
accordance with the provisions of Sections 408 or 408A of the Code.

 

“IRS” means the Internal Revenue Service.

 

“Item” means (a) drafts, including checks and negotiable orders of withdrawal
and items of a like kind which are drawn on or deposited and credited to the
Deposit accounts, and (b) payments, advances, disbursements, fees,
reimbursements and items of a like kind which are debited or credited to the
Loans.

 

“Leased Real Property” means Real Property leased by Seller and used for
Branches.

 

“Leave Recipient” has the meaning set forth in Section 8.7(a)(ii).

 

“Loan Documents” means the Loan files and all documents with respect to a Loan
that are in Seller’s possession or control, including loan applications, loan
agreements, notes, security agreements, deeds of trust, mortgages, collectors
notes, appraisals, credit reports, disclosures, titles to collateral (titles to
cars, boats, etc.), all verifications (including employment verification,
deposit verification, etc.), financial statements of borrowers and guarantors,
independently prepared financial statements, internally prepared financial
statements, commitment letters, loan agreements including building and loan
agreements, guarantees, pledge agreements, intercreditor agreements,
participation agreements, security and collateral agreements, sureties and
insurance policies (including title insurance policies) and all written
modifications, waivers and consents relating to any of the foregoing.

 

 

 
6

--------------------------------------------------------------------------------

 

 

“Loan Documents Assignment” has the meaning set forth in Section 3.5(i).

 

“Loans” means the loans that are listed on Exhibit 1.1(d), including all
overdrafts with respect thereto; provided, however, that “Loans” do not include
the interest of any participants in such Loans or Loans that have been the
subject of securitizations or any loan listed on Exhibit 1.1(d), if such loan,
as of the Closing Date: (i) is subject to a pending legal proceeding related to
a customer’s inability or refusal to pay such loan; (ii) has principal and
interest due and unpaid for sixty (60) days; or (iii) has been classified by
Seller as “substandard nonaccrual”. Exhibit 1.1(d) shall be updated by Seller as
of 5:00 p.m., Pacific time, on the date that is five (5) Business Days prior to
the Closing Date (and delivered to Purchaser on or before the date that is three
(3) Business Days prior to the Closing Date) and as of 5:00 p.m., Pacific time,
on the date that is three (3) Business Days prior to the Closing Date (and
delivered to Purchaser on or before 5:00 p.m., Pacific time, on the Business Day
prior to the Closing Date).

 

“Loss” means the amount of losses, liabilities, damages and reasonable expenses
(including reasonable attorney’s fees) actually incurred by the indemnified
party or its Affiliates in connection with the matters described in Section
11.1, less the amount of the economic benefit (if any) to the indemnified party
or its Affiliates obtained or to be obtained in connection with any such damage,
loss, liability or expense (including net Tax benefits obtainable under
applicable law, amounts recovered under insurance policies net of deductibles,
recovery by setoffs or counterclaims, and other economic benefits).

 

“Material Adverse Effect” means (a) with respect to Seller, a material adverse
effect on (i) the business or results of operations or financial condition of
the Branches, the Assets and the Assumed Liabilities, taken as a whole
(excluding any effect to the extent arising out of or resulting from (A)
changes, after the date hereof, in GAAP or regulatory accounting requirements
applicable to banks or savings associations or their holding companies
generally, (B) changes, after the date hereof, in laws, rules or regulations of
general applicability or interpretations thereof by courts or governmental
agencies or authorities, (C) changes, after the date hereof, in global, national
or regional political conditions or in general U.S. national or regional or
global economic or market conditions affecting banks or their holding companies
generally (including changes in interest or exchange rates or in credit
availability and liquidity), (D) execution, announcement or consummation of this
Agreement and the transactions contemplated hereby, including the impact thereof
on customers, suppliers, licensors, employees and others having business
relationships with the Branches, (E) the commencement, occurrence, continuation
or intensification of any war, sabotage, armed hostilities or acts of terrorism
not directly involving the Assets or the Assumed Liabilities, or (F) actions by
Purchaser or Seller taken pursuant to the express requirements of this
Agreement, or (ii) the ability of Seller to timely consummate the P&A
Transaction as contemplated by this Agreement, and (b) with respect to
Purchaser, a material adverse effect on the ability of Purchaser to perform any
of its financial or other obligations under this Agreement, including the
ability of Purchaser to timely consummate the P&A Transaction as contemplated by
this Agreement.

 

“Negative Deposits” means Deposit account overdrafts (other than Deposit account
overdrafts that have been in overdraft status for more than thirty (30)
consecutive calendar days prior to the Closing Date).

 

“Non-Controlling Party” has the meaning set forth in Section 11.1(f).

 

“Net Book Value” means the carrying value of each of the Assets as reflected on
the books of Seller as of the Closing Date in accordance with GAAP and
consistent with the accounting policies and practices of Seller in effect as of
the date of this Agreement.

 

“Obligor” has the meaning set forth in Section 5.8(a)(i).

 

 

 
7

--------------------------------------------------------------------------------

 

 

“OCC” means the Office of the Comptroller of the Currency.

 

“Order” has the meaning set forth in Section 9.1(b).

 

“Owned Real Property” means Real Property owned by Seller and used for Branches.
For avoidance of doubt, Real Property owned by Seller in connection with a
Branch shall be Owned Real Property hereunder.

 

“P&A Transaction” means the purchase and sale of Assets and the assumption of
Assumed Liabilities described in Sections 2.1 and 2.2.

 

“Permitted Encumbrances” means (t) matters disclosed on Schedule 1.1 of the
Seller Disclosure Schedule, (u) Encumbrances which the Title Insurer agrees to
omit, to provide affirmative insurance for, or to otherwise insure over at no
additional cost to Purchaser, (v) statutory liens securing Taxes or other
payments not yet due, (w) easements, encroachments, rights of way and other
Encumbrances, applicable zoning laws, and building restrictions, none of which
materially and adversely affect the current use of the Real Property as a
commercial bank branch office in the manner used by Seller, (x) the rights of
landlords under any lease relating to the Real Property, (y) the rights of any
tenants under written leases and (z) any other matters that, in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.

 

“Person” means any individual, corporation, company, partnership (limited or
general), limited liability company, joint venture, association, trust or other
business entity.

 

“Personal Property” means the personal property goods of Seller located in the
Branches, and used or held for use in the business or operation of the Branches,
consisting of the trade fixtures, shelving, furniture, leasehold improvements,
on-premises ATMs (excluding Seller licensed software, but including ATM hardware
(other than the hard drive), alarm contacts, safe, cash canisters, security
cameras, KABA-MAS locks, ADA audio hardware, deposit automation hardware, keys
and lock combinations), equipment, security systems equipment (but not including
any connections or software relating thereto), safe deposit boxes (exclusive of
contents), vaults and sign structures. Exhibit 1.1(e) contains an overview of
the Personal Property as of February 28, 2015, and Exhibit 1.1(e) shall be
updated by Seller to include a complete and accurate list of the Personal
Property as of 5:00 p.m., Pacific time, on the date that is five (5) Business
Days prior to the Closing Date (and delivered to Purchaser on or before the date
that is three (3) Business Days prior to the Closing Date) and as of 5:00 p.m.,
Pacific time, on the date that is three (3) Business Days prior to the Closing
Date (and delivered to Purchaser on or before 5:00 p.m., Pacific time, on the
Business Day prior to the Closing Date).

 

“Pre-Closing Tax Period” means a taxable period or portion thereof that ends on
or prior to the Closing Date; if a taxable period begins on or prior to the
Closing Date and ends after the Closing Date, then the portion of the taxable
period that ends on and includes the Closing Date shall constitute the
Pre-Closing Tax Period.

 

“Property Taxes” means real, personal, and intangible ad valorem property Taxes.

 

 

 
8

--------------------------------------------------------------------------------

 

 

“Public Notice” has the meaning set forth in Section 12.4.

 

“Purchase Price” has the meaning set forth in Section 2.3.

 

“Purchaser” has the meaning set forth in the Preamble.

 

“Purchaser 401(k) Plans” has the meaning set forth in Section 8.7(h).

 

“Purchaser Benefit Plans” has the meaning set forth in Section 8.7(d).

 

“Purchaser Taxes” has the meaning set forth in Section 11.1(f).

 

“Real Property” means the parcels of real property on which the Branches listed
on Exhibit 1.1(a) are located, including any improvements and fixtures thereon
and any easements, concessions, licenses or similar rights appurtenant thereto,
which Exhibit indicates whether or not such real property is Owned Real Property
or Leased Real Property.

 

“Records” means (a) as to the Loans, the Loan Documents and (b) as to other
Assets and Assumed Liabilities (including online and mobile banking
information), all records and original documents, or where reasonable and
appropriate copies thereof, that relate directly thereto and are retained in the
Branches, or are used by Seller to administer, reflect, monitor, evidence or
record information respecting the business or are necessary for the conduct of
the business of the Branches following the Closing (including transaction
tickets through the Closing Date and all records for closed accounts located in
Branches and excluding any other transaction tickets and records for closed
accounts); provided, however, that Records shall not include (i) general books
of account and books of original entry that comprise Seller’s permanent tax
records, (ii) the books and records that Seller is required to retain pursuant
to any applicable law or order and the books and records to the extent related
to the assets of Seller other than the Assets or the Excluded Liabilities, (iii)
the personnel files and records relating to Branch Employees or (iv) any other
books and records of Seller or any of its Affiliates that cannot, without
unreasonable effort or expense, be separated from books and records maintained
by Seller or any of its Affiliates in connection with the businesses of Seller
and its Affiliates that are not being sold hereunder; provided that, with
respect to any books and records covered by this subclause (iv), Purchaser shall
be permitted to request copies of portions of such books and records to the
extent information set forth therein relates to the Assets or the Assumed
Liabilities and is reasonably necessary in connection with Purchaser’s operation
or administration of its business relating thereto; and provided, further, that
Seller and its Affiliates shall have the right to retain a copy of all such
records and documents regarding the Assets and Assumed Liabilities to the extent
necessary to comply with applicable law or regulation or tax or accounting
requirements, and such records and other documents shall continue to be subject
to the confidentiality provisions of this Agreement.

 

“Regulatory Approvals” means the approval of the OCC, the FDIC, the California
Department of Business Oversight and any other Regulatory Authority required to
consummate the P&A Transaction.

 

 

 
9

--------------------------------------------------------------------------------

 

 

“Regulatory Authority” means any federal or state banking, other regulatory,
self-regulatory or enforcement authority or any court, administrative agency or
commission or other governmental authority or instrumentality.

 

“Returned Items” has the meaning set forth in Section 4.9(c).

 

“Safe Deposit Agreements” means the agreements that are in Seller’s possession
or control relating to safe deposit boxes (other than those with safe deposit
box contents that are Escheat Deposits) located in the Branches.

 

“Seller” has the meaning set forth in the Preamble.

 

“Seller 401(k) Plans” has the meaning set forth in Section 8.7(h).

 

“Seller Disclosure Schedule” means the disclosure schedule of Seller delivered
to Purchaser in connection with the execution and delivery of this Agreement.

 

“Seller Taxes” has the meaning set forth in Section 11.1(f).

 

“Seller’s knowledge” or other similar phrases means information that is actually
known to the Persons set forth on Exhibit 1.1(f).

 

“Straddle Period” means any taxable period beginning on or prior to and ending
after the Closing Date.

 

“Survival Period” has the meaning set forth in Section 12.1(a).

 

“Tax Claim” has the meaning set forth in Section 11.1(f).

 

“Tax Returns” means any report, return, declaration, statement, claim for
refund, information return or statement relating to Taxes or other information
or document required to be supplied to a taxing authority in connection with
Taxes, including any schedule or attachment thereto, and including any amendment
thereof.

 

“Taxes” means all taxes, including income, gross receipts, excise, real and
personal and intangible property, sales, use, transfer (including transfer gains
taxes), withholding, license, payroll, recording, social security (or similar),
ad valorem and franchise taxes, whether computed on a separate or consolidated,
unitary or combined basis or in any other manner, whether disputed or not and
including any obligation to indemnify or otherwise assume or succeed to the tax
liability of another person, imposed by the United States, or any state, local
or foreign government or subdivision or agency thereof and such term shall
include any interest, penalties or additions to tax attributable to such
assessments.

 

“Tenant Assignments” has the meaning set forth in Section 3.5(e).

 

“Tenant Leases” means leases, subleases, licenses or other use agreements
between Seller and tenants with respect to Real Property, if any.

 

 

 
10

--------------------------------------------------------------------------------

 

 

“Tenant Security Deposit” means any security deposit held by Seller with respect
to a Tenant Lease.

 

“Title Insurance” has the meaning set forth in Section 3.5(j).

 

“Title Insurer” has the meaning set forth in Section 3.5(j).

 

“Title Policy” has the meaning set forth in Section 3.5(j).

 

“Transaction Account” means any account at a Branch in respect of which deposits
therein are withdrawable in practice upon demand or upon which third party
drafts may be drawn by the depositor, including checking accounts, negotiable
order of withdrawal accounts and money market deposit accounts.

 

“Transfer Date” means (i) with respect to Branch Employees who are not Leave
Recipients as of the Closing Date and who accept Purchaser’s offer of
employment, the day after the Closing Date, and (ii) with respect to Branch
Employees who are Leave Recipients as of the Closing Date and who accept
Purchaser’s offer of employment, the date of active commencement of a Branch
Employee’s employment with Purchaser or one of its Affiliates, as applicable,
within the time period set forth in Section 8.7(a)(ii) .

 

“Transfer Taxes” has the meaning set forth in Section 8.3.

 

“Transferred Employees” has the meaning set forth in Section 8.7(a)(i).

 

“Unauthorized ACH Entry” has the meaning set forth in Section 4.3(b).

 

“Warranty Amount” has the meaning set forth in Section 4.15(d).

 

“Warranty Claim” means any liability for any warranty (including any warranty
regarding altered items or forged or missing endorsements) of Seller to another
financial institution under applicable law, including the Uniform Commercial
Code, Regulation CC of the Federal Reserve Board, Regulation J of the Federal
Reserve Board, any Operating Circular of the Federal Reserve Board, the rules or
policies of any clearinghouse, and any other warranty provisions promulgated
under state, federal or other applicable law, relating to any draft, image
deposit, check, negotiable order of withdrawal or similar item drawn on or
deposited and credited to a Deposit account.

 

“Welfare Benefits” shall mean the types of benefits described in Section 3(1) of
ERISA (whether or not covered by ERISA).

 

“Wires” has the meaning set forth in Section 4.4.

 

1.2     Accounting Terms. All accounting terms not otherwise defined herein
shall have the respective meanings assigned to them in accordance with
consistently applied generally accepted accounting principles as in effect from
time to time in the United States of America (“GAAP”).

 

 

 
11

--------------------------------------------------------------------------------

 

 

ARTICLE 2

THE P&A TRANSACTION

 

2.1     Purchase and Sale of Assets. (a) Subject to the terms and conditions set
forth in this Agreement, at the Closing, Seller shall grant, sell, convey,
assign, transfer and deliver to Purchaser, and Purchaser shall purchase and
accept from Seller, all of Seller’s right, title and interest, as of the Closing
Date, in and to the following (collectively, the “Assets”):

 

 

(i)

the Owned Real Property;

 

 

(ii)

the Personal Property;

 

 

(iii)

the ATM Leases and Tenant Leases;

 

 

(iv)

the ATM Lease Security Deposits;

 

 

(v)

the Loans, plus Accrued Interest with respect to such Loans, as well as the
collateral for the Loans, the Loan Documents and, to the extent owned, the
servicing rights related thereto pursuant to Section 2.4;

 

 

(vi)

the Negative Deposits;

 

 

(vii)

the Safe Deposit Agreements;

 

 

(viii)

any refunds, credits or other receivables, in each case, of, against or relating
to Taxes of, or relating to, the Assets, the Assumed Liabilities or the
operation of the Branches (other than Excluded Taxes);

 

 

(ix)

the Acquired ATMs; and

 

 

(x)

the Records.

 

(b)     Purchaser understands and agrees that it is purchasing only the Assets
(and assuming only the Assumed Liabilities) specified in this Agreement, and
Purchaser is not acquiring any interest in or right to any other assets,
properties or interests of Seller or any of its Affiliates (including any
business relationship that Seller or its Affiliates may have with any customer
of Seller or its Affiliates (other than those relationships solely in respect of
such customers’ status as a holder of Loans or Deposits) (all assets, properties
or interests, other than the Assets, the “Excluded Assets”)). For the avoidance
of doubt, except as contemplated by Section 7.10, no right to the use of any
sign, trade name, trademark or service mark, if any, of Seller or any of its
Affiliates, is being sold, and any such right shall be an Excluded Asset.

 

2.2     Assumption of Liabilities. (a) Subject to the terms and conditions set
forth in this Agreement, at the Closing, Purchaser shall assume, pay, perform
and discharge all duties, responsibilities, obligations or liabilities of Seller
(whether accrued, contingent or otherwise) to be discharged, performed,
satisfied or paid on or after the Closing Date (or the Transfer Date with
respect to a Transferred Employee), with respect to the following (collectively,
the “Assumed Liabilities”):

 

 

(i)

the Deposits, including Deposits in IRAs and related account agreements;

 

 

 
12

--------------------------------------------------------------------------------

 

 

 

(ii)

the Personal Property, ATM Leases, Tenant Leases, Tenant Security Deposits and
the Owned Real Property;

 

 

(iii)

the Safe Deposit Agreements;

 

 

(iv)

the Loans, and the servicing of the Loans pursuant to Section 2.4;

 

 

(v)

liabilities to any Transferred Employee in respect of his or her employment with
Purchaser on or after the Transfer Date, including as set forth in Section 8.7;
and

 

 

(vi)

liabilities for Taxes of, or relating to, the Assets, the Assumed Liabilities or
the business or operation of the Branches (other than Excluded Taxes).

 

(b)     Notwithstanding anything to the contrary in this Agreement, Purchaser
shall not assume or be bound by any duties, responsibilities, obligations or
liabilities, of any kind or nature, known, unknown, contingent or otherwise, of
Seller or any of its Affiliates, other than the Assumed Liabilities (all duties,
responsibilities, obligations and liabilities of Seller or any of its
Affiliates, other than the Assumed Liabilities, the “Excluded Liabilities”).

 

2.3     Purchase Price. The purchase price (“Purchase Price”) for the Assets
shall be the sum of the following U.S. dollar amounts:

 

(a)     An amount equal to 2.83% of the average daily closing balance (including
Accrued Interest) of the Deposits for the thirty (30) calendar day period prior
to the Closing Date;

 

(b)     The aggregate Net Book Value of all the Assets; and

 

(c)     Accrued Interest with respect to the Loans.

 

2.4     Sale and Transfer of Servicing. The Loans shall be sold on a
servicing-released basis and any related escrow deposits shall be transferred to
Purchaser. As of the Closing Date, all rights, obligations, liabilities and
responsibilities with respect to the servicing of the Loans after the Closing
Date will be assumed by Purchaser. Seller shall be discharged and indemnified by
Purchaser from all liability with respect to servicing of the Loans after the
Closing Date and Purchaser shall not assume and shall be discharged and
indemnified by Seller from all liability with respect to servicing of the Loans
on or prior to the Closing Date.

 

 

 
13

--------------------------------------------------------------------------------

 

 

ARTICLE 3

CLOSING PROCEDURES; ADJUSTMENTS

 

3.1     Closing. (a) The Closing shall occur electronically via email and
facsimile on the Closing Date; provided, that if the parties mutually agree to a
physical closing, then the Closing shall occur at a place mutually agreed to by
the parties on the Closing Date.

 

(a)     Subject to the satisfaction or, where legally permitted, the waiver of
the conditions set forth in Article 9, the parties anticipate that the Closing
Date shall be March 11, 2016 or an earlier mutually agreeable date, or, if the
Closing cannot occur on such date, on a date and time as soon thereafter as
practicable after receipt of the Regulatory Approvals and the expiration of all
related statutory waiting periods, except as otherwise provided in the next
sentence of this Section 3.1(b). Unless the parties agree pursuant to Section
4.9(a) that the conversion of the data processing with respect to the Branches
and Assumed Liabilities will be performed on a date other than the Closing Date,
the Closing Date shall be a Friday and the conversion will be completed prior to
the opening of business on the following Business Day.

 

3.2     Payment at Closing. (a) At Closing, in consideration for the purchase of
the Assets, Purchaser will assume the Assumed Liabilities and the following
payment will be made: (i) if the Estimated Payment Amount is a positive amount,
Seller shall pay to Purchaser an amount in U.S. dollars equal to such positive
amount, or (ii) if the Estimated Payment Amount is a negative amount, Purchaser
shall pay to Seller an amount in U.S. dollars equal to the absolute value of
such negative amount.

 

(a)     All payments to be made hereunder by one party to the other shall be
made by wire transfer of immediately available funds (in all cases to an account
specified in writing by Seller or Purchaser, as the case may be, to the other
not later than the third (3rd) Business Day prior to the Closing Date) on or
before 12:00 noon, Pacific time, on the date of payment.

 

(b)     If any instrument of transfer contemplated herein shall be recorded in
any public record before the Closing and thereafter the Closing does not occur,
then at the request of such transferring party the other party will deliver (or
execute and deliver) such instruments and take such other action as such
transferring party shall reasonably request to revoke such purported transfer.

 

3.3     Adjustment of Purchase Price. (a) On or before 12:00 noon, Pacific time,
on the thirtieth (30th) calendar day following the Closing Date, Seller shall
deliver to Purchaser the Final Closing Statement and shall make available the
work papers, schedules and other supporting data used by Seller to calculate and
prepare the Final Closing Statement to enable Purchaser to verify the amounts
set forth in the Final Closing Statement.

 

(a)     The determination of the Adjusted Payment Amount shall be final and
binding on the parties hereto on the thirtieth (30th) calendar day after receipt
by Purchaser of the Final Closing Statement, unless Purchaser shall notify
Seller in writing of its disagreement with any amount included therein or
omitted therefrom, in which case, if the parties are unable to resolve the
disputed items within ten (10) Business Days of the receipt by Seller of notice
of such disagreement, such items in dispute (and only such items) shall be
determined by a nationally recognized independent accounting firm selected by
mutual agreement between Seller and Purchaser, and such determination shall be
final and binding. Such accounting firm shall be instructed to resolve the
disputed items within ten (10) Business Days of engagement, to the extent
reasonably practicable. The fees of any such accounting firm shall be divided
equally between Seller and Purchaser.

 

 

 
14

--------------------------------------------------------------------------------

 

 

(b)     On or before 12:00 noon, Pacific time, on the fifth (5th) Business Day
after the Adjusted Payment Amount shall have become final and binding or, in the
case of a dispute, the date of the resolution of the dispute pursuant to Section
3.3(b), if the Adjusted Payment Amount exceeds the Estimated Payment Amount,
Seller shall pay to Purchaser an amount in U.S. dollars equal to the amount of
such excess, plus interest on such excess amount from the Closing Date to but
excluding the payment date, at the Federal Funds Rate or, if the Estimated
Payment Amount exceeds the Adjusted Payment Amount, Purchaser shall pay to
Seller an amount in U.S. dollars equal to the amount of such excess, plus
interest on such excess amount from the Closing Date to but excluding the
payment date, at the Federal Funds Rate. Any payments required by Section 3.4
shall be made contemporaneously with the foregoing payment.

 

3.4     Proration; Other Closing Date Adjustments. (a) Except as otherwise
specifically provided in this Agreement, it is the intention of the parties that
Seller will operate the Branches for its own account until 11:59 p.m., Pacific
time, on the Closing Date, and that Purchaser shall operate the Branches, hold
the Assets and assume the Assumed Liabilities for its own account after the
Closing Date. Thus, except as otherwise specifically provided in this Agreement,
certain items of income and expense that relate to the Assets, the Deposits and
the Branches shall be prorated as provided in Section 3.4(b) as of 11:59 p.m.,
Pacific time, on the Closing Date. Those items being prorated will be handled at
the Closing as an adjustment to the Purchase Price, or if not able to be
calculated, in the Final Closing Statement, unless otherwise agreed by the
parties hereto.

 

(a)     For purposes of this Agreement, items of proration and other adjustments
shall include: (i) base rental and additional rental payments under the ATM
Leases and the Tenant Leases; (ii) wages, salaries and employee compensation,
benefits and expenses; (iii) trustee or custodian fees on Deposits in IRAs; (iv)
to the extent relating to the Assets or the Assumed Liabilities, insurance,
prepaid expenses and items and accrued but unpaid liabilities, as of the close
of business on the Closing Date; and (v) safe deposit rental payments previously
received by Seller.

 

3.5     Seller Deliveries. At the Closing, Seller shall deliver to Purchaser:

 

(a)     Special warranty deeds and other instruments of conveyance as may be
necessary to sell, transfer and convey all of Seller’s right, title and interest
in and to the Owned Real Property to Purchaser, free and clear of all
Encumbrances (other than Permitted Encumbrances), in forms to be reasonably
agreed upon by Seller and Purchaser;

 

 

 
15

--------------------------------------------------------------------------------

 

 

(b)     A bill of sale in substantially the form of Exhibit 3.5(b), pursuant to
which the Personal Property shall be transferred to Purchaser;

 

(c)     An assignment and assumption agreement in substantially the form of
Exhibit 3.5(c), with respect to the Assumed Liabilities, except for Loans as
contemplated by Section 3.5(i) (the “Assignment and Assumption Agreement”);

 

(d)     Lease assignment and assumption agreements, in recordable form with
respect to each ATM Lease that has a memorandum of lease of public record, in
substantially the form of Exhibit 3.5(d), with respect to each of the ATM Leases
(the “ATM Lease Assignments”);

 

(e)     Assignment and assumption agreements in substantially the form of
Exhibit 3.5(e), with respect to each of the Tenant Leases (the “Tenant
Assignments”);

 

(f)     The certificate required to be delivered by Seller pursuant to Section
9.1(e);

 

(g)     Seller’s resignation as trustee or custodian, as applicable, with
respect to each Deposit in an IRA and designation of Purchaser as successor
trustee or custodian with respect thereto;

 

(h)     A certificate of non-foreign status pursuant to Treasury Regulation
Section 1.1445-2(b)(2) from Seller, duly executed and acknowledged,
substantially in the form of the sample certificates set forth in Treasury
Regulation 1.1445-2(b)(2)(iv)(B);

 

(i)     (i) an executed global assignment of the Loan Documents, in
substantially the form of Exhibit 3.5(i) (the “Loan Document Assignment”),
assigning all of the rights, benefits and title to each of the Loans, and (ii) a
power of attorney duly executed by Seller and granting Purchaser the ability to
take the following actions on Seller’s behalf: (A) obtaining original executed
copies of each promissory note evidencing a Loan along with an allonge executed
by the current holder of such promissory note endorsing it over to Purchaser or
Purchaser’s designee, and (B) executing an assignment of mortgage, deed of trust
or other real property security instrument, as applicable, in recordable form
(for the avoidance of doubt, meaning in compliance with the recording
requirements of the applicable county land records), for any existing mortgage,
deed of trust or other real property security instrument, as applicable,
securing each Loan;

 

(j)     Affidavits and such other customary documentation as shall be reasonably
required by Madison Title Agency, LLC or another title company jointly selected
by Purchaser and Seller (the “Title Insurer”) to issue title insurance policies
(each, a “Title Policy,” and collectively, the “Title Insurance”) with respect
to the Real Property (other than Leased Real Property in respect of which there
is no memorandum of lease of public record) insuring Purchaser or its designee
as either owner of marketable fee simple title (in the case of each of the Owned
Real Properties) or holder of marketable leasehold interest (in the case of each
of the Leased Real Properties in respect of which a memorandum of lease is of
public record), subject only to Permitted Encumbrances;

 

 

 
16

--------------------------------------------------------------------------------

 

 

(k)     The Safe Deposit Agreements, Seller’s keys to the safe deposit boxes and
all other records as exist and are in Seller’s possession or control related to
the safe deposit box business at the Branches; and

 

(l)     The Records.

 

3.6     Purchaser Deliveries. At the Closing, Purchaser shall deliver to Seller:

 

(a)     The Assignment and Assumption Agreement;

 

(b)     Purchaser’s acceptance of its appointment as successor trustee or
custodian, as applicable, of the IRA and included in the Deposits and assumption
of the fiduciary obligations of the trustee or custodian with respect thereto;

 

(c)     The ATM Lease Assignments and such other instruments and documents as
any landlord under an ATM Lease may reasonably require as necessary or desirable
for providing for the assumption by Purchaser of an ATM Lease, each such
instrument and document in form and substance reasonably satisfactory to the
parties and dated as of the Closing Date;

 

(d)     The Tenant Assignments and such other instruments and documents as any
subtenant under a Tenant Lease may reasonably require as necessary or desirable
for providing for the assumption by Purchaser of a Tenant Lease, each such
instrument and document in form and substance reasonably satisfactory to the
parties and dated as of the Closing Date;

 

(e)     The Loan Documents Assignment and such other instruments and documents
as Seller may reasonably require as necessary or desirable for providing for the
assumption by Purchaser of the Loan Documents, each such instrument and document
in form and substance reasonably satisfactory to the parties and dated as of the
Closing Date; and

 

(f)     The certificate required to be delivered by Purchaser pursuant to
Section 9.2(e).

 

3.7     Delivery of the Loan Documents. As soon as reasonably practicable after
the Closing Date, Seller shall deliver to Purchaser or its designee the Loan
Documents (reasonably organized and cataloged), actually in the possession or
control of Seller or any of its Affiliates, in whatever form or medium
(including imaged documents) then maintained by Seller or its Affiliates. Seller
makes no representation or warranty to Purchaser regarding the condition of the
Loan Documents or any single document included therein, or Seller’s interest in
any collateral securing any Loan, except as specifically set forth herein.
Except to the extent expressly provided for in this Agreement, Seller shall have
no responsibility or liability for the Loan Documents from and after the time
such files are delivered by Seller to Purchaser or to an independent third party
designated by Purchaser for shipment to Purchaser, the cost of which shall be
the borne equally by Seller and Purchaser.

 

 

 
17

--------------------------------------------------------------------------------

 

 

3.8     Owned Real Property Filings. On the Closing Date, Purchaser shall file
or record, or cause to be filed or recorded, any and all documents necessary in
order (or shall otherwise provide the Title Company with any and all documents
necessary for the Title Insurer to confirm) that the legal and equitable title
to Owned Real Property (and to each parcel of Leased Real Property with respect
to which Purchaser shall choose to acquire Title Policies) shall be duly vested
in Purchaser. In accordance with Section 8.3, Seller and Purchaser shall be
equally responsible for the payment of any property excise tax with respect to
any Owned Real Property in California. The Title Insurance and all escrow
closing costs shall be borne equally by Purchaser and Seller.

 

3.9     Allocation of Purchase Price. (a) No later than sixty (60) calendar days
after the final determination of the Adjusted Payment Amount in accordance with
the procedures set forth in Section 3.3, Purchaser shall prepare and deliver to
Seller a draft of a statement (the “Draft Allocation Statement”) setting forth
the allocation of the total consideration paid by Purchaser to Seller pursuant
to this Agreement among the Assets for purposes of Section 1060 of the Code. If,
within forty-five (45) calendar days of the receipt of the Draft Allocation
Statement, Seller shall not have objected in writing to such draft, the Draft
Allocation Statement shall become the Final Allocation Statement, as defined
below. If Seller objects to the Draft Allocation Statement in writing within
such forty-five (45) calendar-day period, Purchaser and Seller shall negotiate
in good faith to resolve any disputed items. If, within ninety (90) calendar
days after the final determination of the Adjusted Payment Amount in accordance
with the procedures set forth in Section 3.3, Purchaser and Seller fail to agree
on such allocation, any disputed aspects of such allocation shall be resolved by
a nationally recognized independent accounting firm mutually acceptable to
Purchaser and Seller. The allocation of the total consideration, as agreed upon
by Purchaser and Seller (as a result of either Seller’s failure to object to the
Draft Allocation Statement or of good faith negotiations between Purchaser and
Seller) or determined by an accounting firm under this Section 3.9(a) (the
“Final Allocation Statement”), shall be final and binding upon the parties. Each
of Purchaser and Seller shall bear all fees and costs incurred by it in
connection with the determination of the allocation of the total consideration,
except that the parties shall each pay one-half (50%) of the fees and expenses
of such accounting firm.

 

(a)     Purchaser and Seller shall report the transaction contemplated by this
Agreement (including income Tax reporting requirements imposed pursuant to
Section 1060 of the Code) in accordance with the allocation specified in the
Final Allocation Statement. Each of Purchaser and Seller agrees to timely file,
or cause to be timely filed, IRS Form 8594 (or any comparable form under state
or local Tax law) and any required attachment thereto in accordance with the
Final Allocation Statement. Except as otherwise required pursuant to a
“determination” under Section 1313 of the Code (or any comparable provision of
state or local law), neither Purchaser nor Seller shall take, or shall permit
its Affiliates to take, a Tax position which is inconsistent with the Final
Allocation Statement. In the event any party hereto receives notice of an audit
in respect of the allocation of the consideration paid for the Assets, such
party shall immediately notify the other party in writing as to the date and
subject of such audit. Any adjustment to the Purchase Price pursuant to Section
3.3 shall be allocated among the Assets by reference to the item or items to
which such adjustment is attributable.

 

 

 
18

--------------------------------------------------------------------------------

 

 

ARTICLE 4

TRANSITIONAL MATTERS

 

4.1     Transitional Arrangements. Seller and Purchaser agree to cooperate and
to proceed as follows to effect the transfer of account record responsibility
for the Branches:

 

(a)     Not later than fifteen (15) calendar days after the date of this
Agreement, Seller will meet with Purchaser at a mutually acceptable location to
investigate, confirm and agree upon mutually acceptable transaction settlement
procedures and specifications, files, procedures and schedules, for the transfer
of account record responsibility; provided, however, that Seller shall not be
obligated under this Agreement to provide Purchaser (i) any information
regarding Seller’s relationship with the customers outside of the relevant
Branch (e.g., other customer products, householding information) or (ii) any
email conversion and forwarding, RightFax forwarding, phone forwarding services.

 

(b)     Seller shall use reasonable best efforts to deliver to Purchaser the
specifications and conversion sample files within thirty (30) calendar days
after the date of this Agreement.

 

(c)     From time to time prior to the Closing, after Purchaser has tested and
confirmed the conversion sample files, Purchaser may request and Seller shall
provide reasonable additional file-related information, including complete name
and address, account masterfile, ATM account number information, applicable
transaction and stop/hold/caution information, account-to-account relationship
information and any other related information with respect to the Deposits and
the Loans.

 

(d)     Not later than fifteen (15) calendar days after the date of this
Agreement, Purchaser shall complete Seller’s information security assessment
and, in connection therewith, Purchaser shall promptly provide Seller with all
information related to Purchaser and its Affiliates that is reasonably requested
by Seller.

 

(e)     Not later than thirty (30) calendar days after the date of this
Agreement, Purchaser and Seller shall mutually agree upon (i) a calendar for all
customer notifications to be sent pursuant to and in accordance with Section 4.2
and (ii) the mailing file requirements of Purchaser in connection with such
customer notifications.

 

4.2     Customers. (a) Not later than thirty (30) calendar days nor earlier than
sixty (60) calendar days prior to the Closing Date (except as otherwise required
by applicable law):

 

 

(i)

Seller will notify the holders of Deposits to be transferred on the Closing Date
that, subject to the terms and conditions of this Agreement, Purchaser will be
assuming liability for such Deposits; and

 

 

(ii)

each of Seller and Purchaser shall provide, or join in providing where
appropriate, all notices to customers of the Branches and other Persons that
either Seller or Purchaser, as the case may be, is required to give under
applicable law or the terms of any other agreement between Seller and any
customer in connection with the transactions contemplated hereby; provided that
Seller and Purchaser agree that any joint notices shall not include any
dual-branded letters but instead shall include individual bank inserts for each
of Seller and Purchaser.

 

 

 
19

--------------------------------------------------------------------------------

 

 

A party proposing to send or publish any notice or communication pursuant to
this Section 4.2 shall furnish to the other party a copy of the proposed form of
such notice or communication at least five (5) Business Days in advance of the
proposed date of the first mailing, posting, or other dissemination thereof to
customers, and shall not unreasonably refuse to amend such notice to incorporate
any changes that the other such party proposes as necessary to comply with
applicable law. Seller shall have the right to add customer transition
information to any customer notifications to be sent by Purchaser pursuant to
this Section 4.2 and such information may, at Seller’s option, be included
either directly in Purchaser’s notification or in an additional insert that
shall accompany the applicable Purchaser notification. Any customer
notifications sent by Purchaser pursuant to this Section 4.2 shall only include
the last four digits of any account number of Seller. All costs and expenses of
any notice or communication sent or published by Purchaser or Seller shall be
the responsibility of the party sending such notice or communication and all
costs and expenses of any joint notice or communication shall be shared equally
by Seller and Purchaser. As soon as reasonably practicable and in any event
within forty-five (45) calendar days after the date hereof, Seller shall provide
to Purchaser a report of the names and addresses of the owners of the Deposits,
the borrowers on the Loans and the lessees of the safe deposit boxes as of a
recent date hereof in connection with the mailing of such materials and Seller
shall provide updates to such report at reasonable intervals thereafter upon the
reasonable request of Purchaser from time to time. No communications by
Purchaser, and no communications by Seller outside the ordinary course of
business, to any such owners, borrowers, customers or lessees as such shall be
made prior to the Closing Date except as provided in this Agreement or otherwise
agreed to by the parties in writing.

 

(b)     Following the giving of any notice described in paragraph (a) above,
Purchaser and Seller shall deliver to each new customer at any of the Branches
such notice or notices as may be reasonably necessary to notify such new
customers of Purchaser’s pending assumption of liability for the Deposits and to
comply with applicable law.

 

(c)     Neither Purchaser nor Seller shall object to the use, by depositors of
the Deposits, of payment orders or cashier’s checks issued to or ordered by such
depositors on or prior to the Closing Date, which payment orders bear the name,
or any logo, trademark, service mark or the proprietary mark of Seller or any of
its Affiliates.

 

(d)     Purchaser shall notify Deposit account customers and Loan account
customers that, upon the expiration of a post-Closing processing period, which
shall be sixty (60) calendar days after the Closing Date, any Items that are
drawn on Seller shall not thereafter be honored by Seller. Such notice shall be
given by delivering written instructions to such effect to such Deposit account
customers and Loan account customers in accordance with this Section 4.2.

 

4.3     ACH Debit or Credit Transactions.

 

(a)     On the Closing Date Seller shall use its reasonable best efforts to
provide to Purchaser all of those automated clearing house (“ACH”) originator
arrangements related (by agreement or other standing arrangement, if any) to the
Deposits that are in Seller’s ACH systems and will use its reasonable best
efforts to so transfer any other such arrangements. For a period of sixty (60)
calendar days following the Closing, in the case of ACH debit or credit
transactions (“ACH Entries”) to accounts constituting Deposits (the final
Business Day of such period being the “ACH Entries Cut-Off Date”), Seller shall
transfer to Purchaser all received ACH Entries by 9:00 a.m., Pacific time (or
such other mutually agreed upon time), each Business Day. Such transfers shall
contain ACH Entries effective for that Business Day only. Purchaser shall be
responsible for returning ACH Entries to the originators through the ACH
clearing house for ACH Entries that cannot be posted for any reason, including
as a result of insufficient funds in the applicable Deposit account or the
applicable Deposit account being closed. Purchaser shall provide an ACH Entries
test file to Seller for validation of format at least fourteen (14) calendar
days prior to the Closing Date. Compensation for ACH Entries not forwarded to
Purchaser on the same Business Day as that on which Seller has received such
deposits will be handled in accordance with the applicable rules established by
the United States Council on International Banking. After the ACH Entries
Cut-Off Date, Seller may discontinue forwarding ACH Entries and funds and return
such ACH Entries to the originators marked “Account Closed.” Seller and its
Affiliates shall not be liable for any overdrafts that may thereby be created.
Purchaser and Seller shall agree on a reasonable period of time prior to the
Closing during which Seller will no longer be obligated to accept new ACH
Entries arrangements related to the Branches. At the time of the ACH Entries
Cut-Off Date, Purchaser will provide ACH originators with account numbers
relating to the Deposits.

 

 

 
20

--------------------------------------------------------------------------------

 

 

(b)     Purchaser agrees that in the event that it or any of its Affiliates
receives any ACH Entries related to the Deposits prior to the Closing (each, an
“Unauthorized ACH Entry”), Purchaser shall not accept such Unauthorized ACH
Entry and return the related ACH Entries to the originators through the ACH
clearing house. Purchaser agrees to indemnify Seller for any claims or losses
that Seller may incur as a result of Purchaser’s non-compliance with its
obligations set forth in the preceding sentence.

 

(c)     As soon as practicable after the notice provided in Section 4.2(a),
Purchaser shall send appropriate notice to all customers having accounts
constituting Deposits the terms of which provide for ACH Entries of such
accounts by third parties, instructing such customers concerning the transfer of
customer ACH Entries authorizations from Seller to Purchaser. Beginning on the
Closing Date, Purchaser shall provide, through the ACH clearing house,
electronic Notification of Change Entries to the ACH originators of such ACH
Entries with account numbers relating to the Deposits. Purchaser shall provide
an ACH Notification of Change test file to Seller for validation of format at
least fourteen (14) calendar days prior to the Closing Date.

 

(d)     Purchaser shall establish ACH service prior to Closing Date for all ACH
originator accounts. As soon as practicable after the notice provided in Section
4.2(a), Purchaser shall contact all ACH originator clients to (i) notify them of
the change in service following the Closing Date and (ii) establish ACH service
prior to Closing Date including appropriate client testing. Any ACH origination
file received prior to Closing Date regardless of the effective date will be
processed by Seller. Seller will be responsible for creating client reporting
for any ACH return transactions that were originated prior to, but returned
after, Closing Date. Seller may create settlement transactions to ACH
originators for returned or exception transactions received for files originated
prior to the Closing Date for a period of up to sixty (60) days following the
Closing Date or the effective date of the last file processed by the Seller
prior to the Closing Date, whichever is later. These settlement transactions
will be posted to the Purchaser’s DDA account and Purchaser will be provided the
details of these transactions to post.

 

4.4     Wires. After the Closing Date, Seller shall (a) no longer be obligated
to process or forward to Purchaser any incoming or outgoing wires (“Wires”)
received by Seller for credit to accounts constituting Deposits, (b) return all
Wires received after the Closing Date to the originator as unable to apply to
the referenced account constituting a Deposit and (c) upon reasonable request by
Purchaser, provide Purchaser with historical incoming Wire history information
with respect to the thirteen (13) month period prior to the Closing Date (the
“Covered Period”) such that Purchaser is able to provide current wire
instructions to the originator from and after the Closing Date. The Wire history
information provided under the terms of the previous sentence shall include the
beneficiary account number, beneficiary account name, cumulative value and total
number of Wires received during the Covered Period. Purchaser shall provide a
unique and singular communication with specific new Wire instructions to the
receivers (beneficiaries) who have received ten (10) or more wires during the
Covered Period. Such specific instructions must be provided in writing to the
applicable receivers (beneficiaries) no less than thirty (30) calendar days
prior to the Closing Date. Seller shall provide reports to Purchaser for any
customers who have data resident on Seller’s Wire transfer-specific application,
including wire templates (repetitive wire instructions), standing order
transfers or PINs authorizing the sender to directly contact the Wire operation
for the initiation of a wire transfer. At least five (5) Business Days prior to
the Closing Date, Purchaser shall contact these specific clients to provide such
clients with information regarding Purchaser’s services, capabilities and use
instructions or reasonable substitutions.

 

 

 
21

--------------------------------------------------------------------------------

 

 

4.5     Access to Records. (a) From and after the Closing Date, each of the
parties shall permit the other, at such other party’s sole expense, reasonable
access to any applicable Records in its possession or control relating to
matters arising on or before the Closing Date and reasonably necessary, solely
in connection with (i) accounting purposes, (ii) regulatory purposes, (iii) any
claim, action, litigation or other proceeding involving the party requesting
access to such Records, (iv) any legal obligation owed by such party to any
present or former depositor or other customer, or (v) Tax purposes, subject to
confidentiality requirements. Such party requesting such access shall not use
the Records or any information contained therein or derived therefrom for any
other purpose whatsoever. All Records, whether held by Purchaser or Seller,
shall be maintained for the greater of (x) ten (10) years and (y) such periods
as are required by applicable law, unless the parties shall agree in writing to
a longer period.

 

(a)     Each party agrees that any records or documents that come into its
possession as a result of the transactions contemplated by this Agreement, to
the extent relating to the other party’s business and not relating solely to the
Assets and Assumed Liabilities, shall remain the property of the other party and
shall, upon the other party’s request from time to time and as it may elect in
its sole discretion, be returned to the other party or destroyed, and each party
agrees not to make any use of such records or documents and to keep such records
and documents confidential in accordance with Sections 7.2(b) and 7.2(c).

 

4.6     Interest Reporting and Withholding. (a) Unless otherwise agreed to by
the parties, Seller will report to applicable taxing authorities and holders of
Deposits, with respect to the period from January 1 of the year in which the
Closing occurs through the Closing Date, all interest (including dividends and
other distributions with respect to money market accounts) credited to, withheld
from and any early withdrawal penalties imposed upon the Deposits. Purchaser
will report to the applicable taxing authorities and holders of Deposits, with
respect to all periods from the day after the Closing Date, all such interest
credited to, withheld from and any early withdrawal penalties imposed upon the
Deposits. Any amounts required by any governmental agencies to be withheld from
any of the Deposits through the Closing Date will be withheld by Seller in
accordance with applicable law or appropriate notice from any governmental
agency and will be remitted by Seller to the appropriate agency on or prior to
the applicable due date. Any such withholding required to be made subsequent to
the Closing Date will be withheld by Purchaser in accordance with applicable law
or appropriate notice from any governmental agency and will be remitted by
Purchaser to the appropriate agency on or prior to the applicable due date.

 

(a)     Unless otherwise agreed to by the parties, Seller shall be responsible
for delivering to payees all IRS notices and forms with respect to information
reporting and tax identification numbers required to be delivered through the
Closing Date with respect to the Deposits, and Purchaser shall be responsible
for delivering to payees all such notices required to be delivered following the
Closing Date with respect to the Deposits.

 

 

 
22

--------------------------------------------------------------------------------

 

 

(b)     Unless otherwise agreed to by the parties, Seller will make all required
reports to applicable taxing authorities and to obligors on Loans purchased on
the Closing Date, with respect to the period from January 1 of the year in which
the Closing occurs through the Closing Date, concerning all interest and points
received by Seller. Purchaser will make all required reports to applicable
taxing authorities and to obligors on Loans purchased on the Closing Date, with
respect to all periods from the day after the Closing Date, concerning all such
interest and points received.

 

4.7     Negotiable Instruments. Seller will remove any supply of Seller’s money
orders, official checks, gift checks, travelers’ checks or any other negotiable
instruments located at each of the Branches on the Closing Date.

 

4.8     ATM and Debit Cards. Seller shall use its reasonable best efforts to
provide Purchaser with a list of ATM and debit cards issued by Seller to
depositors of any Deposits, and a record thereof in a format reasonably agreed
to by the parties containing all addresses therefor, no later than thirty (30)
calendar days after the date of this Agreement, and Seller will provide
Purchaser with an updated record from time to time prior to the Closing along
with other conversion sample files. At or promptly after the Closing, Seller
will provide Purchaser with a revised record through the Closing. Seller will
not be required to disclose to Purchaser customers’ PINs or algorithms or logic
used to generate PINs. Following the receipt of all Regulatory Approvals (except
for the expiration of statutory waiting periods), Purchaser shall reissue ATM
access/debit cards to depositors of any Deposits not earlier than thirty (30)
calendar days nor later than fifteen (15) Business Days prior to the Closing
Date, which cards shall be effective as of the day following the Closing Date.
Purchaser and Seller agree to promptly settle any and all ATM transactions and
debit card transactions effected on or before the Closing Date, but processed
after the Closing Date. In addition, Purchaser assumes responsibility for and
agrees to pay on presentation all debit card transactions initiated before or
after the Closing with debit cards issued by Seller to access Transaction
Accounts.

 

4.9     Data Processing Conversion for the Branches and Handling of Certain
Items. (a) The conversion of the data processing with respect to the Branches
and the Assets and Assumed Liabilities will be completed on the calendar day
following the Closing Date unless otherwise agreed to by the parties. Seller and
Purchaser agree to cooperate to facilitate the orderly transfer of data
processing information in connection with the P&A Transaction.

 

(a)     As soon as practicable and in no event more than three (3) Business Days
after the Closing Date, Purchaser shall mail to each depositor in respect of a
Transaction Account (i) a letter approved by Seller, which approval shall not be
unreasonably withheld or delayed, requesting that such depositor promptly cease
writing Seller’s drafts against such Transaction Account and (ii) new drafts
which such depositor may draw upon Purchaser against such Transaction Accounts.
Purchaser shall use its reasonable best efforts to cause these depositors to
begin using such new drafts and cease using drafts bearing Seller’s name. The
parties hereto shall use their reasonable best efforts to develop procedures
that cause Seller’s drafts against Transaction Accounts received after the
Closing Date to be cleared through Purchaser’s then-current clearing procedures.
During the sixty (60) calendar-day period after the Closing Date, if it is not
possible to clear Transaction Account drafts through Purchaser’s then-current
clearing procedures, Seller shall make available to Purchaser as soon as
practicable but in no event more than three (3) Business Days after receipt all
Transaction Account drafts drawn against Transaction Accounts. Seller shall have
no obligation to pay such forwarded Transaction Account drafts. Upon the
expiration of such sixty (60) calendar-day period, Seller shall cease forwarding
drafts against Transaction Accounts. Seller shall be compensated for its
processing of the drafts and for other services rendered to Purchaser during the
sixty (60) calendar-day period following the Closing Date in accordance with
Exhibit 4.9.

 

 

 
23

--------------------------------------------------------------------------------

 

 

(b)     Any items that were credited for deposit to or cashed against a Deposit
prior to the Closing and are returned unpaid on or within sixty (60) calendar
days after the Closing Date (“Returned Items”) will be handled as set forth
herein. Except as set forth below, Returned Items shall be the responsibility of
Seller. If depositor’s bank account at Seller is charged for the Returned Item,
Seller shall forward such Returned Item to Purchaser. If upon Purchaser’s
receipt of such Returned Item there are sufficient funds in the Deposit to which
such Returned Item was credited or any other Deposit transferred at the Closing
standing in the name of the party liable for such Returned Item, Purchaser will
debit any or all of such Deposits an amount equal in the aggregate to the
Returned Item, and shall repay that amount to Seller. If there are not
sufficient funds in the Deposit because of Purchaser’s failure to honor holds
placed on such Deposit, Purchaser shall repay the amount of such Returned Item
to Seller. Any items that were credited for deposit to or cashed against an
account at the Branches to be transferred at the Closing prior to the Closing
and are returned unpaid more than sixty (60) calendar days after the Closing
will be the responsibility of Seller.

 

(c)     During the sixty (60) calendar-day period after the Closing Date, any
deposits or other payments received by Purchaser in error shall be returned to
Seller within two (2) Business Days of receipt by Purchaser. For thirty (30)
calendar days after the Closing, payments received by Seller with respect to any
Loans shall be forwarded to Purchaser within two (2) Business Days of receipt by
Seller.

 

(d)     No later than thirty (30) calendar days prior to the Closing Date,
Purchaser will open and maintain a demand deposit account with Seller to be used
for settlement activity for deposits and loans/lines following the Closing Date.
Seller will provide Purchaser with a daily statement for this account. Purchaser
will be responsible for initiating all funding and draw-down activity against
this account. Purchaser will ensure that all debit (negative) balances are
funded no later than one day following the day the account went into a negative
status. Activity that will be settled through this account will include items
drawn on a Deposit but presented to the Seller for payment, ACH transactions,
direct debit transactions, Returned Items, and payments made to Seller for
Loans.

 

 

 
24

--------------------------------------------------------------------------------

 

 

4.10     Infrastructure Installation. Within ten (10) Business Days of the date
of this Agreement, Purchaser and/or its representatives shall be permitted
reasonable access (subject to the provisions of Section 7.2(a)) to review each
Branch for the purpose of planning to install automated equipment for use by
Branch personnel. Following the receipt of the Regulatory Approvals (except for
the expiration of statutory waiting periods), Seller grants to Purchaser a
license at each of the Branches to (a) install voice and data circuits to the
main point of entry at each Branch, (b) install Purchaser’s network interface
equipment (router/switches), and (c) extend circuit demarcation points from the
main point of entry at the applicable Branch to such network interface equipment
(collectively, the “Infrastructure Installation”); it being agreed that, under
no circumstance, shall the Infrastructure Installation include the installation
or modification of station cabling for equipment, including printers, phones,
personal computers and security cameras. All Infrastructure Installations shall
be in accordance with the following terms and conditions:

 

(i)     The Infrastructure Installation shall be at the sole cost and expense of
Purchaser, including the cost of obtaining all permits, licenses or other
approvals, the cost of moving Seller’s furniture, fixtures or equipment, and the
cost of internal or external utility relocation. Purchaser shall be solely
responsible for repairing or replacing any damage or destruction to its
installed infrastructure. Additionally, Purchaser shall repair any damage
occurring at any Branch during the Infrastructure Installation process as a
result of the installation and shall restore any area altered to its
pre-existing condition if the Closing does not occur. Promptly upon demand,
Purchaser shall also pay or reimburse Seller for the fees, charges and expense
of Seller’s consultant hired in accordance with Section 4.10(iv).

 

(ii)     The Infrastructure Installation shall be completed in a commercially
reasonable and workmanlike manner and shall comply with the requirements of all
local, state, and federal governmental authorities and quasi-governmental
authorities, including with respect to materials and installation. Purchaser
shall be responsible for obtaining all permits, licenses, or other approvals
necessary for the Infrastructure Installation. Seller shall reasonably cooperate
with Purchaser to obtain the necessary permits, licenses, or other approvals.
Purchaser shall provide proof of receipt of approvals and permits to Seller upon
request.

 

(iii)     The Infrastructure Installation shall be performed in an
environmentally friendly manner (including the recycling of appropriate
materials) and in such a manner that does not unreasonably interfere with the
normal business activities and operations of the Branches. The Infrastructure
Installation that would reasonably be expected to interfere with Seller’s normal
business activities or with the business activities of other users of the
property at which the Branch is situated may be required to be scheduled after
regular business hours, at Purchaser’s sole cost and expense.

 

(iv)     Prior to the commencement of any work, Purchaser shall submit to Seller
and such consultant as Seller may from time to time designate plans and
specifications for the Infrastructure Installation (“Installation Plans”),
including drawings and renderings providing the specifications of the
infrastructure to be installed, locations and any required changes to the
existing physical building and current infrastructure. Purchaser shall not
proceed with any Infrastructure Installation until Seller’s written approval has
been obtained (such approval not to be unreasonably withheld, conditioned or
delayed). Purchaser shall provide at least three (3) Business Days’ advance
written notice of a proposed time or times for access, and Seller shall confirm
in writing that the proposed time is acceptable with Seller and Seller’s
consultant or the parties shall agree upon an alternative time. All
Infrastructure Installation work shall be coordinated with Seller and Seller’s
consultant to allow Seller and/or its consultant to be present on site during
all such work. All Infrastructure Installation shall be subject to the on-site
direction of Seller and/or Seller’s consultant with respect to protecting
Seller’s physical and information security and live technology environment,
which may include work stoppage at the sole discretion of Seller and/or Seller’s
consultant without any liability to Seller or Seller’s consultant hereunder.

 

 

 
25

--------------------------------------------------------------------------------

 

 

(v)     If the Branch is located on Leased Real Property, the Infrastructure
Installation shall comply with the applicable ATM Lease, including obtaining the
landlord’s approval of any Infrastructure Installation if required. If the
Branch is within a building or center in which the landlord leases property to
additional tenants, the Infrastructure Installation shall not unreasonably
interfere with the business and operations of the additional tenants. Where
required under the applicable ATM Lease, landlord approval of the Installation
Plans shall be obtained prior to the commencement of any Infrastructure
Installation.

 

(vi)     Prior to commencing any Infrastructure Installation, Purchaser shall
provide a certificate of insurance to Seller acceptable to Seller in its
reasonable discretion, evidencing (a) statutory workers’ compensation insurance
coverage and (b) public liability and property damage insurance coverage in the
minimum amount of $2,000,000, and evidence that such insurance is (i) issued by
an insurance company reasonably acceptable to Seller and admitted to engage in
the business of insurance in the state in which the Branch is situated, (ii)
primary and noncontributing insurance for all claims, and (iii) renewable, not
cancelable, and not the subject of material change in coverage or available
limits of coverage, except on thirty (30) days’ prior written notice to Seller.

 

(vii)     Purchaser agrees that the Infrastructure Installation by Purchaser or
its agents or contractors shall be at the risk of Purchaser, and Purchaser
hereby assumes all risk and responsibility for any loss, damage to, or theft of
the Infrastructure Installation and neither Seller nor its Affiliates or
insurers shall be liable to Purchaser for any injury or damage to the
Infrastructure Installations arising from any act or omission of any officer,
director, shareholder, employee, agent, contractor or invitee of Seller or any
of its Affiliates or the act or omission of any other person whatsoever. Neither
Seller nor any of its Affiliates will be insuring, and shall have no obligation
to insure, directly or as part of any policy of insurance now or hereafter held
by Seller or any of its Affiliates in whole or in part with respect to the
Branches, any of the Infrastructure Installations.

 

(viii)     Purchaser will indemnify Seller and save it harmless from and against
any and all claims, actions, damages, liability and expense, including
reasonable attorneys’ fees, in connection with Purchaser’s access to the
Branches and/or the Infrastructure Installations at the Branches pursuant to
this Agreement or occasioned wholly or in part by act or omission of Purchaser,
its employees, contractors, or agents (including any liens that may arise from
work being performed at Purchaser’s request at the Branches). The provisions of
this paragraph shall survive the termination or earlier expiration of the term
of this Agreement.

 

 

 
26

--------------------------------------------------------------------------------

 

 

4.11     Employee Training. In accordance with the terms of this Agreement,
within fifteen (15) calendar days of the date of this Agreement, Seller and
Purchaser shall agree to mutually acceptable terms and conditions under which
Purchaser shall be permitted to provide training to Seller’s employees at the
Branches who are reasonably anticipated to become Transferred Employees; it
being agreed that, prior to, and on, the Closing Date, all Branch Employees
shall remain under Seller’s control. Any such training shall not occur until
after receipt of Regulatory Approvals (except for the expiration of statutory
waiting periods). All training and employee informational meetings shall be
conducted in a manner that will not unreasonably interfere with the business
activities of the Branches. Purchaser shall reimburse Seller for the additional
time spent by, and all related, reasonable travel expenses incurred by, any such
prospective Transferred Employee in connection with such training activities and
informational meetings to the extent such time and expenses would not have been
spent or incurred by such prospective Transferred Employee but for such training
activities or informational meetings, and Purchaser shall reimburse Seller for
reasonable costs and expenses (including compensation related costs and
expenses) incurred in connection with replacement employees for such prospective
Transferred Employees excused from their duties at the Branches for such
training activities or informational meetings for the periods during which such
prospective Transferred Employees are excused, where such replacement employees
are reasonably determined by Seller to be needed to maintain ongoing operations
at the Branches without disruption. As promptly as practicable following the
date of this Agreement, Purchaser shall provide Seller with Purchaser’s proposed
plan for the training of all anticipated Transferred Employees and, within ten
(10) Business Days of Seller’s receipt of such plan, Seller shall provide
Purchaser with an estimate of the anticipated costs of implementing Purchaser’s
proposed training program. Notwithstanding the foregoing, Seller and Purchaser
shall reasonably cooperate in good faith to minimize the costs of such training
program in a manner consistent with achieving its intended purpose. In addition,
from and after the date of this Agreement until the Closing Date, Purchaser
shall consult with Seller and obtain Seller’s consent before communicating
(directly or indirectly and whether in writing, verbally or otherwise) with any
Branch Employees.

 

4.12     Night Drop Equipment. Following the Closing and prior to the first
Business Day following the Closing Date, Purchaser, at its sole cost and
expense, shall rekey all night drop equipment located within the Branches in
such a manner that, from and after the first Business Day following the Closing
Date, no Person who had the ability to access such night drop equipment prior to
the Closing shall be able to continue to access such night drop equipment with
the same access key that such Person was using prior to the Closing. The parties
hereby acknowledge and agree that all of the night drop equipment located within
the Branches shall be sealed by Seller at approximately 8:00 a.m., local time,
on the Closing Date and, from and after such time, Purchaser shall not unseal
such night drop equipment until it has been rekeyed in accordance with the
preceding sentence.

 

 

 
27

--------------------------------------------------------------------------------

 

 

4.13     Expenses Relating to Transitional Matters. Purchaser shall be
responsible for the payment of all documented, out-of-pocket third party fees or
expenses reasonably incurred by Seller in connection with the preparation of the
Branches for transfer to Purchaser in accordance with the terms of this
Agreement; provided, however, that Purchaser shall have no responsibility under
this Section for any expenses incurred by Seller with respect to any particular
Branch in excess of $5,000 without the prior written consent of Purchaser.

 

4.14     Access to the Branches on the Closing Date. Purchaser agrees that, with
respect to each Branch, on the Closing Date neither it nor any of its agents,
Affiliates or representatives shall be permitted to access such Branch until
Seller has completed its decommissioning of such Branch, which shall include the
disabling of Seller’s information systems at the Branch and the removal of any
personal property, equipment or other assets located at the Branch that do not
constitute Assets which decommissioning shall be completed as promptly as
practicable after the Closing; it being agreed that, notwithstanding the
foregoing, on the Closing Date, Purchaser shall be permitted to have one
representative present at each Branch in order to ensure that the actions taken
by Seller in connection with such decommissioning comply with the terms of this
Agreement.

 

4.15     Customer Claims. (a) In instances where a depositor of a Deposit made
an assertion of error regarding an account constituting a Deposit account
pursuant to federal regulations or Seller’s internal policies and procedures,
and, prior to the Closing, Seller recredited the disputed amount to the relevant
account during the conduct of the error investigation, during the one hundred
and twenty (120) calendar days following the Closing (the “Customer Claims
Period”), Purchaser agrees to comply with a written request from Seller to debit
such account in an amount equal to the disputed amount and remit such amount to
Seller where the depositor is determined by Seller liable for such disputed
amount.

 

(a)     During the Customer Claims Period, in instances where (i) a depositor of
a Deposit makes, or prior to Closing has made, an assertion of error regarding
an account constituting a Deposit account pursuant to federal regulations or
Seller’s internal policies and procedures that was alleged to have occurred
prior to Closing, and (ii) Seller determines in accordance with its internal
policies and procedures to recredit the disputed amount to such depositor,
Seller shall transfer to Purchaser the disputed amount and Purchaser shall
credit the relevant account of the depositor in an amount equal to the disputed
amount. In instances where, during the Customer Claims Period, Seller determines
that the depositor is liable for such disputed amount, Purchaser agrees to
comply with a written request from Seller to debit such account in an amount
equal to the disputed amount and remit such amount to Seller.

 

(b)     The parties agree that all transfers or remittances made between Seller
and Purchaser pursuant to Sections 4.15(a) or 4.15(b) shall be made through the
demand deposit account established by Purchaser pursuant to Section 4.9(e).

 

(c)     From the Closing Date through the third anniversary thereof, Seller
shall promptly notify Purchaser upon learning of any Warranty Claim, and Seller
and Purchaser shall cooperate to resolve any Warranty Claims, including by
Purchaser debiting such Deposit account for the amount at issue in the
applicable Warranty Claim (the “Warranty Amount”) or otherwise using reasonable
best efforts to obtain the Warranty Amount from such Deposit accountholder to
the extent such accountholder remains an accountholder of a Deposit assumed by
Purchaser under this Agreement. Purchaser shall promptly remit to Seller the
Warranty Amount, or the maximum amount Purchaser is able to debit such account
by or to otherwise obtain from such Deposit accountholder, if less than the
Warranty Amount upon a request from Seller in writing.     

 

 

 
28

--------------------------------------------------------------------------------

 

 

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller represents and warrants to Purchaser as follows, except as set forth in
the Seller Disclosure Schedule:

 

5.1     Corporate Organization and Authority. Seller is a national banking
association, duly organized and validly existing under the laws of the United
States, and has the requisite power and authority to conduct the business now
being conducted at the Branches. Seller and each of its Affiliates has the
requisite corporate power and authority and has taken all shareholder and
corporate action necessary in order to execute and deliver this Agreement and to
consummate the transactions contemplated hereby. This Agreement has been duly
and validly executed and delivered by Seller and (assuming due authorization,
execution and delivery by Purchaser) is a valid and binding agreement of Seller
enforceable against Seller in accordance with its terms subject, as to
enforcement, to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles.

 

5.2     No Conflicts. The execution, delivery and performance of this Agreement
and the other instruments and documents contemplated hereby by Seller does not,
and will not, (i) violate any provision of its charter or by-laws, (ii) subject
to Regulatory Approvals, violate or constitute a breach of, or default under,
any law, rule, regulation, judgment, decree, ruling or order of any Regulatory
Authority to which Seller is subject or any agreement or instrument of Seller,
or to which Seller is subject or by which Seller is otherwise bound, which
violation, breach, contravention or default referred to in this clause (ii),
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect or (iii) assuming the receipt of any required third
party consents under the ATM Leases, violate, conflict with, result in a breach
of any provision of or the loss of any benefit under, constitute a default (or
an event that with notice or lapse of time, or both, would constitute a default)
under, result in the termination of or a right of termination or cancellation
under, accelerate the performance required by, or result in the creation of any
Encumbrance (other than a Permitted Encumbrance) upon any of the Assets under,
any of the terms, conditions or provisions of any note, bond, mortgage,
indenture, deed of trust, license, lease, agreement or other instrument or
obligation to which Seller is a party, or by which it or any of its properties
or assets may be bound or affected, which breach, conflict, loss of benefit,
termination, cancellation, acceleration, Encumbrance, violation or default would
materially impact the Assets and Assumed Liabilities or would materially prevent
or delay Seller from performing its obligations under this Agreement in all
material respects. Seller has all material licenses, franchises, permits,
certificates of public convenience, orders and other authorizations of all
federal, state and local governments and governmental authorities necessary for
the lawful conduct of its business at each of the Branches as now conducted in
all material respects, and all such licenses, franchises, permits, certificates
of public convenience, orders and other authorizations, are valid and in good
standing and, to Seller’s knowledge, are not subject to any suspension,
modification or revocation or proceedings related thereto.

 

 

 
29

--------------------------------------------------------------------------------

 

 

5.3     Approvals and Consents. Other than Regulatory Approvals, no notices,
reports or other filings are required to be made by Seller with, nor are any
consents, registrations, approvals, permits or authorizations required to be
obtained by Seller from, any governmental or regulatory authorities of the
United States or the several States in connection with the execution and
delivery of this Agreement by Seller and the consummation of the transactions
contemplated hereby by Seller. There are no consents or approvals of any other
third party required to be obtained in connection with the execution and
delivery of this Agreement by Seller and the consummation of the transactions
contemplated by this Agreement by Seller.

 

5.4     Leases. Each ATM Lease and each Tenant Lease is the valid and binding
obligation of Seller, and to Seller’s knowledge, of each other party thereto;
and there does not exist with respect to Seller’s material obligations
thereunder, or, to Seller’s knowledge, with respect to the material obligations
of the lessor thereof, any default, or event or condition that constitutes or,
after notice or passage of time or both, would constitute a default on the part
of Seller or the lessor or sublessee, as applicable, under any such ATM Lease or
Tenant Lease. As used in this Section 5.4, the term “lessor” includes any
sub-lessor of the property to Seller. The ATM Leases give Seller the right to
occupy the building and land comprising the related Branch in accordance with
the terms of such ATM Lease. Other than the Tenant Leases, there are no
subleases relating to any Branch created or suffered to exist by Seller.

 

5.5     Litigation and Undisclosed Liabilities. There are no actions,
complaints, petitions, suits or other proceedings or any decree, injunction,
judgment, order or ruling entered, promulgated or pending or, to Seller’s
knowledge, threatened against Seller and affecting or relating to in any manner
the Branches, the Assets or the Assumed Liabilities or against any of the
Branches that, individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect. To Seller’s knowledge, there are no material
claims, obligations or liabilities (whether or not accrued, contingent or
otherwise) or facts or circumstances that would reasonably be expected to result
in any material claims, obligations or liabilities with respect to the Branches,
the Assets or the Assumed Liabilities other than as otherwise disclosed in this
Agreement.

 

5.6     Regulatory Matters. (a) There are no pending or, to Seller’s knowledge,
threatened disputes or controversies between Seller and any federal, state or
local governmental agency or authority, or investigation or inquiry by any such
agency or authority, materially affecting or relating to the Branches, the
Assets or the Assumed Liabilities.

 

(a)     Neither Seller nor any of its Affiliates has received any indication
from any federal or state governmental agency or authority that such agency
would oppose or refuse to grant a Regulatory Approval and Seller knows of no
reason relating to Seller or its Affiliates for any such opposition or refusal.

 

 

 
30

--------------------------------------------------------------------------------

 

 

(b)     Neither Seller nor any of its Affiliates is a party to any written
order, decree, agreement or memorandum of understanding with, or commitment
letter or similar submission to, any federal or state regulatory agency or
authority charged with the supervision or regulation of depository institutions,
nor has any of them been advised by any such agency or authority that it is
contemplating issuing or requesting any such order, decree, agreement,
memorandum of understanding, commitment letter or submission, in each case
materially affecting or relating to the Branches, the Assets or the Assumed
Liabilities.

 

5.7     Compliance with Laws. All business of the Branches or relating to the
Assets and the Assumed Liabilities has been conducted in compliance with all
federal, state and local laws, regulations, rules and ordinances applicable
thereto, except non-compliance which would not reasonably be expected to have a
Material Adverse Effect.

 

5.8     Loans. (a) Each Loan:

 

 

(i)

represents the valid and legally binding obligation of the obligor, maker,
co-maker, guarantor, endorser or debtor (such person referred to as an
“Obligor”) thereunder, and is evidenced by legal, valid and binding instruments
executed by the Obligor. Seller has no knowledge that any such Obligor at the
time of such execution lacked capacity to contract, and any signature on any
Loan Documents is the true original or facsimile signature of the Obligor on the
Loan involved;

 

 

(ii)

is enforceable in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles;

 

 

(iii)

(A) was originated by Seller in conformity in all material respects with
applicable laws and regulations and its principal balance as shown on Seller’s
books and records is true and correct as of the date indicated therein, (B) has
an assignable Lien, to the extent secured by a valid and enforceable Lien in the
collateral therefor, and has the priority reflected in Seller’s records and (C)
contains customary and enforceable provisions such that the rights and remedies
of the holder thereof shall be adequate for the realization against any
collateral therefor; complies in all material respects with all applicable
requirements of federal, state, and local laws, and regulations thereunder; and

 

 

(iv)

the servicing practices of Seller used with respect to the Loan have been
consistent with Seller’s practices in all material respects and have been in
compliance with all applicable requirements of federal, state and local laws and
regulations thereunder.

 

(b)     Except as set forth in Section 5.8(a) above, Seller makes no
representation or warranty of any kind to Purchaser relating to the Loans,
including with respect to (i) the due execution, legality, validity,
enforceability, genuineness, sufficiency, value or collectibility of the Loans
or any documents, instrument or agreement in the loan or credit file, including,
without limitation, documents granting a security interest in any collateral
relating to a Loan, (ii) any representation, warranty or statement made by an
Obligor or other party in or in connection with any Loan, (iii) the financial
condition or creditworthiness of any primary or secondary Obligor under any Loan
or any guarantor or surety or other Obligor thereof, (iv) the performance of the
Obligor or compliance with any of the terms or provisions of any of the
documents, instruments and agreements relating to any Loan, (v) inspecting any
of the property, books or records of any Obligor, or (vi) any of the warranties
set forth in Section 3-417 of the Uniform Commercial Code.

 

 

 
31

--------------------------------------------------------------------------------

 

 

5.9     Records. The Records accurately reflect in all material respects as of
their respective dates the Net Book Value of the Assets and Assumed Liabilities
being transferred to Purchaser hereunder. The Records include all customary
Branch, customer and customer-related information reasonably necessary to
service the Deposits and Loans on an ongoing basis and as may be required under
applicable law in all material respects.

 

5.10     Title to Assets. Seller is the lawful owner of, or in the case of
leased Assets, has a valid leasehold interest in, each of the Assets, free and
clear of all Encumbrances, other than Permitted Encumbrances. Subject to the
terms and conditions of this Agreement, on the Closing Date, Purchaser will
acquire valid title to, or in the case of leased Assets (subject to receipt of
any required third party consents required under the ATM Leases), a valid
leasehold interest in, all of the material Assets, free and clear of any
Encumbrances, other than Permitted Encumbrances.

 

5.11     Deposits. The deposit agreements and other documents relating to the
Deposits to be delivered or made available to Purchaser will be those that are
reasonably necessary to establish the amounts or other terms of the Deposits,
that will govern the terms. All of the Deposit accounts have been administered
and originated, in compliance in all material respects with the documents
governing the relevant type of Deposit account and all applicable laws. The
Deposit accounts are insured by the FDIC through the Deposit Insurance Fund to
the fullest extent permitted by law, and all premiums and assessments required
to be paid in connection therewith have been paid in full when due. All of the
Deposits are transferable at the Closing to Purchaser, and, to Seller’s
knowledge, there are no Deposits that are subject to any judgment, decree or
order of any Regulatory Authority. Prior to the date of this Agreement, Seller
has provided Purchaser with forms of all deposit agreements related to the
Deposits and all such forms contain all material terms of the Deposits.

 

5.12     Environmental Laws; Hazardous Substances. Except as would not,
individually or in the aggregate, have a Material Adverse Effect, each parcel of
Real Property:

 

 

(i)

is and has been operated by Seller in compliance with all applicable
Environmental Laws;

 

 

(ii)

is not the subject of any written notice received by Seller from any
governmental authority or other Person alleging the violation of or liability
under, any applicable Environmental Laws;

 

 

 
32

--------------------------------------------------------------------------------

 

 

 

(iii)

to Seller’s knowledge is not currently subject to any court order,
administrative order or decree arising under any Environmental Law;

 

 

(iv)

has not been used by Seller or, to Seller’s knowledge, any other Person for the
disposal of Hazardous Substances and, to Seller’s knowledge, is not contaminated
with any Hazardous Substances requiring remediation or response under any
applicable Environmental Law;

 

 

(v)

to Seller’s knowledge, with respect to any Hazardous Substances, the only use of
any such Hazardous Substances has been in such amounts and types as is lawful
under Environmental Law; and

 

 

(vi)

to Seller’s knowledge, has not had any releases, emissions, or discharges of
Hazardous Substances except as permitted under applicable Environmental Laws.

 

5.13     Brokers’ Fees. Seller has not employed any broker or finder or incurred
any liability for any brokerage fees, commissions or finders’ fees in connection
with the transactions contemplated by this Agreement, except for the fees and
commissions of Merrill Lynch, Pierce, Fenner & Smith Incorporated, for which
Seller shall be solely liable.

 

5.14     Property.

 

(a)     Seller has, and will convey to Purchaser at the Closing, good and
marketable title, such as is insurable by any reputable title insurance company,
to the Owned Real Property, free and clear of all Encumbrances, other than
Permitted Encumbrances. No lien, judgment or encumbrance which (A) does not
specifically pertain to the Real Property and (B) is insured by the title
company insuring Purchaser’s title to the Real Property, shall be deemed to
render title to the Real Property unmarketable or uninsurable.

 

(b)     Seller has not received any written notice of any material uncured
current violations, citations, summonses, subpoenas, compliance orders,
directives, suits, other legal processes, or other written notice of potential
liability under applicable zoning, building, fire and other applicable laws and
regulations relating to the Owned Real Property, and, except as would not
reasonably be expected, individually or in the aggregate, to materially affect
Purchaser’s use and enjoyment of the Owned Real Property there is no action,
suit, proceeding or investigation pending or, to Seller’s knowledge, threatened
before any governmental authority that relates to Seller or the Owned Real
Property.

 

(c)     Seller has not received any written notice of any actual or pending
condemnation proceeding relating to the Branches, nor, to Seller’s knowledge,
has any such proceeding been threatened.

 

(d)     (i) To Seller’s knowledge, Seller is not in default or breach of and
(ii) has received no written notice of any material default or breach by Seller
under any covenant, condition, restriction, right of way or easement affecting
the Owned Real Property or any portion thereof, and, to Seller’s knowledge, no
such default or breach now exists.

 

 

 
33

--------------------------------------------------------------------------------

 

 

(e)     Neither Seller nor any of its Affiliates has entered into any agreement
regarding the Real Property (other than the ATM Leases), and the Real Property
is not subject to any claim, demand, suit, lien, proceeding or litigation of any
kind, pending or outstanding, or to Seller’s knowledge, threatened, that would
be binding upon Purchaser or its successors or assigns and affect or limit
Purchaser’s or its successors’ or assigns’ use and enjoyment of the Real
Property or which would materially limit or restrict Purchaser’s right or
ability to enter into this Agreement and consummate the sale and purchase
contemplated hereby.

 

(f)     Seller has valid title to its Personal Property, free and clear of all
Encumbrances (other than Permitted Encumbrances), and has the right to sell,
convey, transfer, assign and deliver to Purchaser all of the Personal Property.
The Personal Property is in working order in all material respects (subject to
ordinary wear and tear).

 

5.15     Absence of Certain Changes or Events. Since December 31, 2014, no event
has occurred that has had, or would reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect.

 

5.16     Employee Benefit Plans; Labor Matters.

 

(a)     Seller provided to Purchaser on the date hereof, in writing, complete
and accurate lists of the Branch Employees as of no more than ten (10) Business
Days prior to the date of this Agreement, with such list indicating each Branch
Employee’s job title, status (active or on statutory or employer approved leave
and full-time or part-time), annual current salary or wage rate, incentive
compensation for performance year 2014, business location, exempt/non-exempt
status under the Fair Labor Standards Act (as classified by Seller or its
Affiliates), regularly scheduled hours, job band, annual vacation entitlement,
applicable incentive plan and date of hire (original and most recent as
applicable). Such lists shall be updated by Seller and provided to Purchaser on
dates that are mutually agreed to by Purchaser and Seller.

 

(b)     No Benefit Plan in which the Branch Employees participate is a
multiemployer plan within the meaning of Section 3(37) of ERISA or a plan that
has two or more contributing sponsors at least two of whom are not under common
control within the meaning of Section 4063 of ERISA.

 

(c)     No Branch Employee is a member of, represented by or otherwise subject
to any (i) labor union, works council or similar organization or (ii) collective
bargaining agreement, in each case with respect to such Branch Employee’s
employment with Seller. With respect to any Branch Employee, (i) Seller is not
the subject of any proceeding seeking to compel it to bargain with any labor
organization as to wages and conditions of employment, nor to Seller’s knowledge
is any such proceeding threatened, and (ii) no strike or similar labor dispute
by the Branch Employees is pending or, to Seller’s knowledge, threatened.

 

5.17     Available Funds. Seller has, and as of the Closing Date will have,
sufficient funds to consummate the transactions contemplated by this Agreement,
including the making of payments pursuant to Section 3.2 and, if applicable,
Section 3.3.

 

5.18     Limitations on Representations and Warranties. Except for the
representations and warranties specifically set forth in this Agreement, neither
Seller nor any of its agents, Affiliates or representatives, nor any other
Person, makes or shall be deemed to make any representation or warranty to
Purchaser, express or implied, at law or in equity, with respect to the
transactions contemplated hereby, and Seller hereby disclaims any such
representation or warranty whether by Seller or any of its officers, directors,
employees, agents or representatives or any other Person.

 

 

 
34

--------------------------------------------------------------------------------

 

 

ARTICLE 6

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser represents and warrants to Seller as follows:

 

6.1     Corporate Organization and Authority. Purchaser is a California state
chartered bank, duly organized and validly existing under the laws of the state
of California and has the requisite power and authority to conduct the business
conducted at the Branches substantially as currently conducted by Seller.
Purchaser has the requisite corporate power and authority and has taken all
corporate action necessary in order to execute and deliver this Agreement and to
consummate the transactions contemplated hereby. Assuming due authorization,
execution and delivery by Seller, this Agreement is a valid and binding
agreement of Purchaser enforceable against Purchaser in accordance with its
terms subject, as to enforcement, to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.

 

6.2     No Conflicts. The execution, delivery and performance of this Agreement
and the other instruments and documents contemplated hereby by Purchaser does
not, and will not, (i) violate any provision of its charter or by-laws or (ii)
subject to Regulatory Approvals, violate or constitute a breach of, or default
under, any law, rule, regulation, judgment, decree, ruling or order of any
Regulatory Authority to which Purchaser is subject or any agreement or
instrument of Purchaser, or to which Purchaser is subject or by which Purchaser
is otherwise bound, which violation, breach, contravention or default referred
to in this clause (ii), individually or in the aggregate, would be reasonably
expected to have a Material Adverse Effect.

 

6.3     Approvals and Consents. Other than the Regulatory Approvals, no notices,
reports or other filings are required to be made by Purchaser with, nor are any
consents, registrations, approvals, permits or authorizations required to be
obtained by Purchaser from, any governmental or regulatory authorities of the
United States or the several States in connection with the execution and
delivery of this Agreement by Purchaser and the consummation of the transactions
contemplated hereby by Purchaser, the failure to make or obtain any or all of
which, individually or in the aggregate, would be reasonably expected to have a
Material Adverse Effect.

 

6.4     Regulatory Matters. (a) There are no pending or, to Purchaser’s
knowledge, threatened disputes or controversies between Purchaser and any
federal, state or local governmental agency or authority that, individually or
in the aggregate, would be reasonably expected to have a Material Adverse
Effect.

 

(a)     Neither Purchaser nor any of its Affiliates has received any indication
from any federal or state governmental agency or authority that such agency
would oppose or refuse to grant a Regulatory Approval and Purchaser knows of no
reason that it will not timely receive any necessary approval or authorization
of all applicable bank Regulatory Authorities.

 

 

 
35

--------------------------------------------------------------------------------

 

 

(b)     Neither Purchaser nor any of its Affiliates are a party to any written
order, decree, agreement or memorandum of understanding with, or commitment
letter or similar submission to, any federal or state regulatory agency or
authority charged with the supervision or regulation of depository institutions,
nor has Purchaser been advised by any such agency or authority that such agency
or authority is contemplating issuing or requesting any such order, decree,
agreement, memorandum of understanding, commitment letter or submission, in each
case which, individually or in the aggregate, would be reasonably expected to
have a Material Adverse Effect.

 

(c)     Purchaser is, and on a pro forma basis giving effect to the P&A
Transaction, will be, (i) at least “well capitalized” (as that term is defined
at 12 C.F.R. 5.39(d)(11) or the relevant regulation of Purchaser’s primary
federal bank regulator), and (ii) in compliance with all capital requirements,
standards and ratios required by each state or federal bank regulator with
jurisdiction over Purchaser, including any such higher requirement, standard or
ratio as shall apply to institutions engaging in the acquisition of insured
institution deposits, assets or branches, and no such regulator is likely to, or
has indicated that it may, condition any of the Regulatory Approvals upon an
increase in Purchaser’s capital or compliance with any capital requirement,
standard or ratio.

 

(d)     Purchaser has no reason to believe that, as of the date hereof, it will
be required to divest deposit liabilities, branches, loans or any business or
line of business, or raise capital or achieve increased regulatory capital
ratios or otherwise modify its financial condition or business at the request of
any Regulatory Authority as a condition to the receipt of any of the Regulatory
Approvals.

 

(e)     Each of the subsidiaries or Affiliates of Purchaser that is an insured
depository institution was rated “Satisfactory” or “Outstanding” for performance
under the Community Reinvestment Act (the “CRA”) following its most recent CRA
performance examination by a Regulatory Authority. Purchaser has neither been
informed that its current rating will or may be lowered in connection with a
pending or future examination for CRA performance nor does it have knowledge of
the existence of any fact or circumstance or set of facts or circumstances that
could reasonably be expected to result in Purchaser having its current rating
lowered.

 

(f)     Purchaser has received no notice of and has no knowledge of any planned
or threatened objection by any community group to the transactions contemplated
hereby.

 

6.5     Litigation and Undisclosed Liabilities. There are no actions, suits or
proceedings pending or, to Purchaser’s knowledge, threatened against Purchaser,
or obligations or liabilities (whether or not accrued, contingent or otherwise)
or, to Purchaser’s knowledge, facts or circumstances that could reasonably be
expected to result in any claims against or obligations or liabilities of
Purchaser that, individually or in the aggregate, would have a Material Adverse
Effect.

 

 

 
36

--------------------------------------------------------------------------------

 

 

6.6     Operation of the Branches. Purchaser intends to continue to provide
retail and business banking services in the geographical area served by the
Branches.

 

6.7     Brokers’ Fees. Purchaser has not employed any broker or finder or
incurred any liability for any brokerage fees, commissions or finders’ fees in
connection with the transactions contemplated by this Agreement, except for fees
and commissions for which Purchaser shall be solely liable.

 

6.8     Financing to be Available. Purchaser’s ability to consummate the
transactions contemplated by this Agreement is not contingent on raising any
equity capital, obtaining financing therefor, consent of any lender or any other
matter relating to funding the P&A Transaction.

 

6.9     Limitations on Representations and Warranties. Except for the
representations and warranties specifically set forth in this Agreement, neither
Purchaser nor any of its agents, Affiliates or representatives, nor any other
Person, makes or shall be deemed to make any representation or warranty to
Seller, express or implied, at law or in equity, with respect to the
transactions contemplated hereby, and Purchaser hereby disclaims any such
representation or warranty whether by Purchaser or any of its officers,
directors, employees, agents or representatives or any other Person.

 

ARTICLE 7

COVENANTS OF THE PARTIES

 

7.1     Activity in the Ordinary Course. From the date hereof until the Closing
Date, except (i) as set forth on Schedule 7.1 of the Seller Disclosure Schedule,
(ii) as may be required by a Regulatory Authority or applicable law or (iii) as
contemplated hereby, Seller (a) will, with respect to the Branches, the Assets
and the Assumed Liabilities, use its reasonable best efforts to preserve its
business relationships with depositors, (b) will maintain the Branches in their
current condition, ordinary wear and tear excepted, (c) use its reasonable best
efforts to conduct the business of the Branches and preserve the Assets and
Assumed Liabilities in all material respects in the ordinary and usual course of
business consistent with past practice, and (d) shall not, without the prior
written consent of Purchaser (such consent not to be unreasonably withheld,
conditioned or delayed):

 

 

(i)

Increase or agree to increase the salary or wage rate and incentive opportunity
of any Branch Employee, other than normal salary or wage increases in the
ordinary course of business consistent with past practice (however, such
increases shall, in no event, increase the aggregate cash compensation for
Branch Employees by more than 3% on an annualized basis or for any individual
Branch Employee by more than 10%);

 

 

 
37

--------------------------------------------------------------------------------

 

 

 

(ii)

Establish, adopt, enter into or amend any plan, agreement or arrangement that
provides incentive compensation, bonus or commissions exclusively for the
benefit of the Branch Employees that would result in any material increase in
liability for Purchaser;

 

 

(iii)

(A) Transfer any Branch Employee to another branch, facility or office of Seller
or any of its Affiliates which is not a Branch, or (B) transfer any employee of
Seller or any of its Affiliates who, as of the date hereof, is not a Branch
Employee to any Branch other than in the ordinary course of business;

 

 

(iv)

Hire any employee for any of the Branches other than in the ordinary course and
consistent with past practices, including, with respect to the type of position
filled and the compensation and benefit levels;

 

 

(v)

Terminate any Branch Employee, except in the ordinary course of business in
accordance with existing personnel policies and practices of Seller;

 

 

(vi)

Establish or price Deposits at any Branch other than in the ordinary course of
business consistent with Seller’s past practices (including deposit pricing
policies in effect for such Branch as of the date hereof), subject to the
limitation in (vii) below;

 

 

(vii)

Offer interest rates or terms on any category of Deposits at any Branch in a
manner inconsistent with Seller’s past practice or, without limiting the
generality of the foregoing, accept any brokered deposits at the Branches;

 

 

(viii)

Transfer to or from any Branch to or from any of Seller’s other operations or
branches any material Assets or any Deposits, except (A) pursuant to an
unsolicited customer request or (B) if such Deposit is pledged as security for a
loan or other obligation that is not a Loan;

 

 

(ix)

Amend, modify or extend any Loan, except in the manner provided in Section 7.9;

 

 

(x)

Originate any loan at the Branch or that is attributed to the Branch, except in
the ordinary course of business consistent with Seller’s approved lending
policies as existed on the date hereof;

 

 

(xi)

Sell, transfer, assign, encumber or otherwise dispose of or enter into any
contract, agreement or understanding to sell, transfer, assign, encumber or
dispose of any of the Assets or Deposits existing on the date hereof, except in
the ordinary course of business consistent with past practice;

 

 

 
38

--------------------------------------------------------------------------------

 

 

 

(xii)

Make or agree to make any material improvements to the Owned Real Property or
the leased property subject to an ATM Lease, except normal maintenance or
refurbishing purchased or made in the ordinary course of business;

 

 

(xiii)

Close, sell, consolidate, relocate or materially alter any Branch or otherwise
file any application or give any notice to relocate or close any Branch;

 

 

(xiv)

Amend, terminate or extend in any material respect any ATM Lease or Tenant
Lease; provided that Seller may, in consultation with Purchaser, extend any ATM
Lease, or Tenant Lease if, in Seller’s reasonable business judgment, after
reasonable consultation with Purchaser, Seller determines such extension is
necessary to deliver the Branch on the Closing Date as a fully operative branch
banking operation or to avoid the deemed waiver of any right to extend the term
of an ATM Lease or Tenant Lease;

 

 

(xv)

Release, compromise or waive any material claim or right that is part of the
Assets or the Assumed Liabilities; or

 

 

(xvi)

Agree with, or commit to, any person to do any of the things described in
clauses (i) through (xv) except as contemplated hereby.

 

7.2     Access and Confidentiality. (a) Until the earlier of the Closing Date
and the date on which the Agreement is terminated pursuant to Article 10, Seller
shall afford to Purchaser and its officers and authorized agents and
representatives reasonable access during normal business hours to the
properties, books, records, contracts, documents, files and other information of
or relating to the Assets and the Assumed Liabilities; provided, however, that
nothing herein shall afford Purchaser the right to review any information to the
extent relating solely to loans held by Seller not constituting Loans, including
information regarding borrowers, or any information to the extent relating
solely to Seller’s other branches, facilities and operations not subject to this
Agreement. Seller shall identify to Purchaser, within fifteen (15) calendar days
after the date hereof, a group of its salaried personnel (with the necessary
expertise and experience to assist Purchaser) that shall constitute a
“transition group” who will be available to Purchaser at reasonable times during
normal business hours to provide information and assistance in connection with
Purchaser’s investigation of matters relating to the Assets, the Assumed
Liabilities and transition matters. Such transition group will also work
cooperatively to identify and resolve issues arising from any commingling of
Records with Seller’s records for its other branches, assets and operations not
subject to this Agreement. Seller shall furnish Purchaser with such additional
financial and operating data and other information about its business operations
at the Branches as may be reasonably necessary for the orderly transfer of the
business operations of the Branches, and Purchaser shall be responsible for any
documented, out-of-pocket third party costs reasonably incurred by Seller in
connection with furnishing such information; provided, however, that nothing
herein shall afford Purchaser the right to review any information relating to
loans held by Seller not constituting Loans, including information regarding
borrowers or any information relating to Seller’s other branches, facilities and
operations not subject to this Agreement. Any investigation pursuant to this
Section 7.2(a) shall be conducted in such manner as not to unreasonably
interfere with the conduct of Seller’s business. Notwithstanding the foregoing,
Seller shall not be required to provide access to or disclose information where
such access or disclosure would impose an unreasonable burden on Seller, or any
employee of Seller, or would violate or prejudice the rights of customers,
jeopardize any attorney-client privilege or contravene any law, rule,
regulation, order, judgment, decree, fiduciary duty or binding agreement entered
into and disclosed to Purchaser prior to the date of this Agreement. Seller and
Purchaser shall use reasonable best efforts to make appropriate substitute
disclosure arrangements under circumstances in which the restrictions of the
preceding sentence apply.

 

(a)     From and after the date of this Agreement, Seller shall keep
confidential non-public information in its possession (other than information
which was or becomes available to Seller on a non-confidential basis from a
source other than Purchaser or any of its Affiliates) relating to Purchaser, its
Affiliates, the Branches, the Assets and the Assumed Liabilities; provided,
however, that Seller shall not be liable hereunder with respect to any
disclosure to the extent such disclosure is required pursuant to legal process
(including pursuant to the assertion of Seller’s rights under this Agreement)
(by interrogatories, subpoena, civil investigative demand or similar process),
regulatory process or request, or to the extent such disclosure is reasonably
necessary for purposes of compliance by Seller or its Affiliates with tax or
regulatory reporting requirements; provided that in the event of any disclosure
pursuant to legal process Seller exercises reasonable best efforts to preserve
the confidentiality of the non-public information disclosed, including by
cooperating with Purchaser to obtain an appropriate protective order or other
reliable assurance that confidential treatment will be accorded the non-public
information required to be disclosed.

 

 

 
39

--------------------------------------------------------------------------------

 

 

(b)     From and after the Closing, Purchaser shall keep confidential non-public
information in its possession (other than information which was or becomes
available to Purchaser on a non-confidential basis from a source other than
Seller or any of its Affiliates) relating to Seller and its Affiliates other
than the Branches, the Assets and the Assumed Liabilities; provided, however
that Purchaser shall not be liable hereunder with respect to any disclosure to
the extent such disclosure is required pursuant to legal process (including
pursuant to the assertion of Purchaser’s rights under this Agreement) (by
interrogatories, subpoena, civil investigative demand or similar process) or
regulatory process or request; provided that in the event of any disclosure
pursuant to legal process Purchaser exercises reasonable best efforts to
preserve the confidentiality of the non-public information disclosed, including
by cooperating with Seller to obtain an appropriate protective order or other
reliable assurance that confidential treatment will be accorded the non-public
information required to be disclosed.

 

7.3     Environmental Matters.

 

(a)     Within thirty (30) calendar days after the date of this Agreement,
Purchaser may, at its sole cost and expense, undertake such physical inspections
and examinations of the Owned Real Property (subject to any landlord’s approval
or consent as may be required and prior notice to Seller of the date and time of
any such inspections and examinations), including such inspections of the
buildings thereon, as Purchaser reasonably deems necessary or appropriate, and
which shall be conducted in a manner and at times so as to not unreasonably
disrupt Seller’s business operations of the Branches. The cost of any such
inspections and examinations shall solely be the responsibility of Purchaser.
Notwithstanding the foregoing, Purchaser shall not conduct any invasive testing
or Phase II Environmental Site Assessment on any Owned Real Property, without
the prior written consent of Seller (which consent will not unreasonably be
withheld or delayed) and coordinating the scope of such work with Seller or
Seller’s consultants, as applicable. If reasonably necessary for proper conduct
and completion of on-site sampling for a Phase II Environmental Site Assessment,
or Baseline Environmental Assessment as defined under the laws of the state in
which the applicable Branch is located, this time period shall be subject to
reasonable extensions, not to exceed sixty (60) calendar days following the
expiration of the initial thirty (30)-calendar day period.

 

 

 
40

--------------------------------------------------------------------------------

 

 

(b)     If Purchaser shall discover an Environmental Defect as a result of
Purchaser’s inspections and examinations undertaken in accordance with Section
7.3(a), Purchaser shall give Seller written notice as soon as possible (but in
no event later than the expiration of the thirty (30)-calendar day period, or
the additional sixty (60)-calendar day period if subject to an extension for
testing as described in Section 7.3(a)) describing, in reasonable detail, the
facts or conditions constituting such Environmental Defect and the measures
which Purchaser reasonably believes are necessary to correct such Environmental
Defect. Subject to clause (c) below, it is understood and agreed that Purchaser
shall bear the risk and responsibility for all costs and expenses up to the
threshold set forth in Schedule 1.1(a) of the Seller Disclosure Schedule
relating to the remediation of an Environmental Defect at each of the Owned Real
Properties. Purchaser shall maintain liability insurance and shall indemnify
Seller for any and all Losses incurred by Seller, any of its Affiliates and/or
third parties while Purchaser and its agents are performing any inspections
under this Section 7.3. In the event of any damage to any of the Branches,
Seller shall be entitled to require Purchaser to engage workmen reasonably
acceptable to Seller to restore any such damage to the same condition as the
Branches were in prior to the inspection.

 

(c)     If Seller does not elect to cure any such Environmental Defect or is
unable to cure such Environmental Defect to Purchaser’s reasonable satisfaction
at least ten (10) calendar days prior to the Closing, and Purchaser does not
elect to waive such Environmental Defect, Seller shall reimburse Purchaser for
the reasonable costs and expenses Purchaser may incur to repair and remediate
the Environmental Defect in excess of the threshold set forth in Schedule 1.1(a)
of the Seller Disclosure Schedule in the case of each affected Real Property.

 

(d)     For the avoidance of doubt, for purposes of this Section 7.3 and the
defined terms used herein, each reference to “Branch” or “Branches” in such
Section or defined term shall be deemed to exclude the Acquired ATMs.

 

7.4     Regulatory Approvals. (a) As soon as practicable and in no event later
than thirty (30) calendar days after the date of this Agreement, Purchaser shall
prepare and file any applications, notices and filings required in order to
obtain the Regulatory Approvals. Purchaser shall take all necessary actions to
obtain each such approval as promptly as reasonably practicable and Purchaser
shall not, and shall cause its Affiliates not to, knowingly take any action that
would be expected to have the effect of denying or materially delaying or
conditioning such approval. Seller will cooperate in connection therewith
(including the furnishing of any information and any reasonable undertaking or
commitments that may be required to obtain the Regulatory Approvals). Each party
will provide the other with copies of any applications and all correspondence
relating thereto prior to filing, other than material filed in connection
therewith under a claim of confidentiality.

 

(a)     The parties shall promptly advise each other upon receiving any
communication from any Regulatory Authority whose consent or approval is
required for consummation of the transactions contemplated by this Agreement
that causes such party to believe that there is a reasonable likelihood that the
Regulatory Approvals or any other consent or approval required hereunder will
not be obtained or that the receipt of any such approval will be materially
delayed.

 

 

 
41

--------------------------------------------------------------------------------

 

 

(b)     Purchaser shall not, and shall cause its Affiliates to not, knowingly
take any action that would reasonably be expected to result in a Material
Adverse Effect.

 

7.5     Consents. (a) Seller agrees to use reasonable best efforts to obtain
from lessors under ATM Leases and any other parties the consent of which is
required in order to assign or transfer any Asset or Deposit to Purchaser on the
Closing Date, any required consents to such assignment or transfer to Purchaser
on the Closing Date; provided that, in the case of any ATM Lease, if any consent
set forth in this Section 7.5(a) is not obtained notwithstanding Seller’s use of
reasonable best efforts as required hereunder, the parties shall negotiate in
good faith and Seller and Purchaser shall use reasonable best efforts to enter
into a sublease on substantially the same terms (if permitted by the applicable
ATM Lease) or make alternative arrangements reasonably satisfactory to Purchaser
that provide Purchaser, to the extent reasonably possible, the benefits and
burdens of the properties subject to ATM Leases in a manner that does not
violate the applicable ATM Lease (for the same cost as would have applied if the
relevant consent had been obtained); provided, further, that neither Seller nor
any of its Affiliates shall be required to commence any litigation or offer or
grant any accommodation (financial or otherwise) to any third party to obtain
such authorizations, approvals, consents, negative clearances or waivers; and
provided, further, that Seller shall not be obligated to incur any monetary
obligations or expenditures to the parties whose consent is requested in
connection with the utilization of its reasonable best efforts to obtain any
such required consents. If any alternative arrangement is implemented between
Seller and Purchaser at or prior to the Closing, the parties shall continue
after the Closing to exercise reasonable best efforts to obtain the related
consents that could not be obtained prior to the Closing, and, if such a consent
is obtained, Seller shall assign to Purchaser the applicable ATM Lease pursuant
to the terms of this Agreement applicable to leases assigned at Closing, and the
parties shall restructure the applicable alternative arrangement.

 

(a)     Unless otherwise directed by Purchaser, Seller shall use reasonable best
efforts to procure estoppel certificates substantially in the form of Exhibit
7.5(b)-1 attached hereto, from each lessor under ATM Leases, and in the form of
Exhibit 7.5(b)-2 from each subtenant under Tenant Leases, which certificates
shall be at the expense of Purchaser; provided that in the case of any ATM
Lease, if any estoppel certificate as set forth in this Section 7.5(b) is not
obtained, notwithstanding Seller’s use of reasonable best efforts as required
hereunder, the Assets and Assumed Liabilities associated with the subject Branch
shall be transferred to Purchaser and the parties shall negotiate in good faith
and Seller shall use reasonable best efforts to make alternative arrangements
reasonably satisfactory to Purchaser with respect to such ATM Lease, provided,
further, that Seller shall not be obligated to incur any monetary obligations or
expenditures to lessors or subtenants in connection with the utilization of
reasonable best efforts to obtain such estoppel certificates.

 

 

 
42

--------------------------------------------------------------------------------

 

 

7.6     Efforts to Consummate; Further Assurances. (a) Purchaser and Seller
agree to use reasonable best efforts to satisfy or cause to be satisfied as soon
as practicable their respective obligations hereunder and the conditions
precedent to the Closing.

 

(a)     From time to time following the Closing, at Purchaser’s request and sole
expense, Seller will duly execute and deliver such assignments, bills of sale,
deeds, acknowledgments and other instruments of conveyance and transfer as shall
be necessary or appropriate to vest in Purchaser the full legal and equitable
title to the Assets and the Assumed Liabilities.

 

(b)     Subject to Section 4.3, on and after the Closing Date, each party will
promptly deliver to the other, at such other party’s expense, all mail and other
communications properly addressable or deliverable to the other as a consequence
of the P&A Transaction; and without limitation of the foregoing, on and after
the Closing Date, Seller shall promptly forward any mail, communications or
other material relating to the Deposits or the Assets transferred on the Closing
Date, including that portion of any IRS “B” tapes that relates to such Deposits,
to such employees of Purchaser at such addresses as may from time to time be
specified by Purchaser in writing.

 

7.7     Solicitation of Accounts; Non-Solicitation. (a) For the eighteen (18)
month period following the Closing Date, Seller agrees that it will not (i) use
confidential information contained in Branch customer information files or
Records that solely relate to the Assets and Assumed Liabilities that are to be
assumed by Purchaser pursuant to this Agreement to solicit financial services
business, including deposits, loans and other financial products, of the type
offered through the Branches as of the date hereof, or (ii) except as set forth
on Schedule 7.7(a)(ii) establish or maintain any branch banking office in the
counties listed on Exhibit 7.7(a) serving the mass retail and small commercial
banking markets of the type conducted by Seller as of the date hereof; provided,
however, that, for the avoidance of doubt, this Section 7.7(a) shall not
prohibit or in any way limit Seller or any of its Affiliates, after the Closing
Date, (1) from owning and operating ATMs that are not attached to or affiliated
with a branch banking office, or (2) from offering products and services to
customers as part of the businesses of Seller and its Affiliates that are not
being sold hereunder, including the conduct of the global wealth, investment
management and home loans businesses of Seller or its Affiliates, so long as
such activities are not conducted through the use of the confidential
information described in the preceding clause (i). Except as set forth in the
foregoing sentence, nothing in this Agreement shall be construed to at any time
prohibit or otherwise limit Seller or any of its Affiliates from soliciting
financial services or any other businesses, including deposits, loans and other
financial products.

 

(a)     Prior to the Closing Date, Purchaser agrees that it will not attempt to
solicit Branch customers through advertising nor transact its business in a way
intended to induce such customers to close any account and open accounts
directly with Purchaser. Notwithstanding the foregoing sentence, Purchaser and
its Affiliates shall be permitted to (i) engage in advertising, solicitations or
marketing campaigns not targeted at such customers, and relationships that
result therefrom, (ii) engage in lending, deposit, safe deposit, trust or other
financial services with customers who have relationships as of the date hereof
through other offices of Purchaser or product channels, (iii) respond to
unsolicited inquiries by such customers with respect to banking or other
financial services, and engage in relationships that result therefrom, and (iv)
provide notices or communications relating to the transactions contemplated
hereby in accordance with the provisions hereof.

 

 

 
43

--------------------------------------------------------------------------------

 

 

(b)     For a period of eighteen (18) months following the Closing Date, Seller
will not, and shall cause its Affiliates not to, solicit for employment any
Transferred Employee; provided, however, that nothing in this Section 7.7(c)
shall be deemed to prohibit Seller or its Affiliates from (i) making general
solicitations not targeted at Transferred Employees (including job announcements
in newspapers and industry publications or on the Internet), (ii) soliciting any
Transferred Employee whose employment is terminated by Purchaser prior to
Seller, or any of its Affiliates, soliciting such Transferred Employee, (iii)
soliciting any Transferred Employee who has not been employed by Purchaser or
its Affiliates during the six (6) month period prior to the solicitation not
otherwise permitted hereunder or (iv) using employee search firms, so long as
such employee search firms are not instructed to and do not engage in targeted
solicitations of Transferred Employees.

 

(c)     If any provision or part of this Section 7.7 is held by a court or other
authority of competent jurisdiction to be invalid or unenforceable, the parties
agree that the court or authority making such determination will have the power
to reduce the duration or scope of such provision or to delete specific words or
phrases as necessary (but only to the minimum extent necessary) to cause such
provision or part to be valid and enforceable. If such court or authority does
not have the legal authority to take the actions described in the preceding
sentence, the parties agree to negotiate in good faith a modified provision that
would, in so far as possible, reflect the original intent of this Section 7.7
without violating applicable law.

 

(d)     For the avoidance of doubt, for purposes of this Section 7.7 and the
defined terms used herein, each reference to “Branch” or “Branches” in such
Section or defined term shall be deemed to exclude the Acquired ATMs.

 

7.8     Insurance. Seller will use reasonable best efforts to maintain in effect
until the Closing Date all casualty and public liability policies relating to
the Branches and maintained by Seller on the date hereof or to procure
comparable replacement coverage and maintain such policies or replacement
coverage in effect until the Closing. Purchaser shall provide all casualty and
public liability insurance for the Branches after the Closing. In the event of
any material damage, destruction or condemnation affecting Real Property between
the date hereof and the time of the Closing, Purchaser shall have the right to
exclude any Real Property so affected from the Assets to be acquired, require
Seller to take reasonable steps to repair or replace the damaged or destroyed
property, or require Seller to deliver to Purchaser any insurance proceeds and
other payments, to the extent of the fair market value or the replacement cost
of the Real Property, received by Seller as a result thereof unless, in the case
of damage or destruction, Seller has repaired or replaced the damaged or
destroyed property.

 

7.9     Servicing Prior to Closing Date. With respect to each of the Loans, from
the date hereof until the Closing Date, Seller shall service such Loans in a
manner that is consistent with the servicing provided by Seller with respect to
its loans that are not to be transferred to Purchaser under the terms of this
Agreement. Further, without the prior written consent of Purchaser (which
consent shall not be unreasonably withheld, conditioned or delayed), Seller
shall not (a) except as required by law, regulation or the terms of the Loan
Documents, release any collateral or any party from any liability on or with
respect to any of the Loans; (b) compromise or settle any material claims of any
kind or character with respect to the Loans; or (c) except as required by law or
regulation or to the extent consistent with prevailing market terms and in the
ordinary course of business consistent in all material respects with past
practice, modify, amend or waive any of the material terms of any Loan as set
forth in the Loan Documents.

 

 

 
44

--------------------------------------------------------------------------------

 

 

7.10     Change of Name, Etc. Immediately after the Closing, Purchaser will (a)
change the name and logo on all documents, Branches and other facilities
relating to the Assets and the Assumed Liabilities to Purchaser’s name and logo,
(b) notify all persons whose Loans, Deposits or Safe Deposit Agreements are
transferred under this Agreement of the consummation of the transactions
contemplated by this Agreement, and (c) provide all appropriate notices to the
OCC and any other Regulatory Authorities required as a result of the
consummation of such transactions. Seller shall cooperate with any commercially
reasonable request of Purchaser directed to accomplish the removal of Seller’s
signage (or the removal of signage of an Affiliate of Seller, if applicable) by
Purchaser and the installation of Purchaser’s signage by Purchaser; provided,
however, that (i) all such removals and all such installations shall be at the
expense of Purchaser, (ii) such removals and installations shall be performed in
an environmentally friendly manner (including the recycling of such materials)
and in such a manner that does not unreasonably interfere with the normal
business activities and operations of the Branches and Purchaser shall repair
any damage to the area altered to its pre-existing condition, (iii) such
installed signage shall comply with the applicable ATM Lease and all applicable
zoning and permitting laws and regulations, (iv) such installed signage shall
have, if necessary, received the prior approval of the owner or landlord of the
facility, and such installed signage shall be covered in such a way as to make
Purchaser signage unreadable at all times prior to the Closing, but such cover
shall display the name and/or logo of Seller (or of its Affiliates) in a manner
reasonably acceptable to Seller and (v) if this Agreement is terminated prior to
the Closing, Purchaser shall immediately and at its sole expense restore such
signage and any other area altered in connection therewith to its pre-existing
condition. During the fourteen (14) calendar day period following the Closing,
Purchaser shall afford to Seller and its authorized agents and representatives
reasonable access during normal business hours to the Branches to allow Seller
the opportunity to confirm Purchaser’s compliance with the terms of this Section
7.10.

 

ARTICLE 8

TAXES AND EMPLOYEE BENEFITS

 

8.1     Tax Representations. Except as set forth in Schedule 8.1 of the Seller
Disclosure Schedule, Seller represents and warrants to Purchaser that all
material Tax Returns with respect to the Assets, the Assumed Liabilities or the
operation of the Branches, that are required to be filed (taking into account
any extension of time within which to file) before the Closing Date, have been
or will be duly filed, and all material Taxes shown to be due on such Tax
Returns have been or will be paid in full.

 

 

 
45

--------------------------------------------------------------------------------

 

 

8.2     Proration of Taxes. For purposes of this Agreement, in the case of any
Straddle Period, (a) Property Taxes for the Pre-Closing Tax Period shall be
equal to the amount of such Property Taxes for the entire Straddle Period
multiplied by a fraction, the numerator of which is the number of days during
the Straddle Period that are in the Pre-Closing Tax Period and the denominator
of which is the number of days in the entire Straddle Period, and (b) Taxes
(other than Property Taxes) for the Pre-Closing Tax Period shall be computed as
if such taxable period ended as of the close of business on the Closing Date.

 

8.3     Sales and Transfer Taxes. Seller and Purchaser shall be equally
responsible for the payment of all transfer, recording, documentary, stamp,
sales, use (including all bulk sales Taxes) and other similar Taxes and fees
(collectively, the “Transfer Taxes”), that are payable or that arise as a result
of the P&A Transaction, when due. Seller shall file any Tax Return that is
required to be filed in respect of Transfer Taxes described in this Section 8.3
when due, and Purchaser shall cooperate with respect thereto as necessary.

 

8.4     Information Returns. At the Closing or as soon thereafter as is
practicable, Seller shall provide Purchaser with a list of all Deposits on which
Seller is back-up withholding as of the Closing Date.

 

8.5     Payment of Amount Due under Article 8. Any payment by Seller to
Purchaser, or to Seller from Purchaser, under this Article 8 (other than
payments required by Section 8.3, which shall be paid when determined) to the
extent due at the Closing may be offset against any payment due the other party
at the Closing. All subsequent payments under this Article 8 shall be made as
soon as determinable and shall be made as provided in Section 3.2(b) and bear
interest from the date due to the date of payment at the Federal Funds Rate.

 

8.6     Assistance and Cooperation. After the Closing Date, each of Seller and
Purchaser shall:

 

(a)     Make available to the other and to any taxing authority as reasonably
requested all relevant information, records, and documents relating to Taxes
with respect to the Assets, the Assumed Liabilities, or the operation of the
Branches;

 

(b)     Provide timely notice to the other in writing of any pending or proposed
Tax audits (with copies of all relevant correspondence received from any taxing
authority in connection with any Tax audit or information request) or Tax
assessments with respect to the Assets, the Assumed Liabilities, or the
operation of the Branches for taxable periods for which the other may have a
liability under this Agreement; and

 

(c)     The party requesting assistance or cooperation shall bear the other
party’s reasonable out-of-pocket expenses in complying with such request to the
extent that those expenses are attributable to fees and other costs of
unaffiliated third party service providers.

 

 

 
46

--------------------------------------------------------------------------------

 

 

8.7     Transferred Employees.

 

(a)     Offers of Employment.

 

(i)     General. At least sixty (60) calendar days prior to the Closing Date,
and effective as of the Closing Date, Purchaser agrees that it shall, or shall
cause one of its Affiliates to, offer employment to each Branch Employee who is
actively employed by Seller as of the Closing Date and, subject to Section
8.7(a)(ii) below, to each Leave Recipient, and, effective as of the applicable
Transfer Date, Purchaser will, subject to such Branch Employee or Leave
Recipient satisfying standard pre-employment screening requirements (which shall
not include a credit check), employ each such employee who has accepted the
offer. Following the Closing Date, each Branch Employee employed by Purchaser
shall, from and after the Transfer Date, be defined as a “Transferred Employee”
for purposes of this Agreement. Subject to the provisions of this Section 8.7,
Transferred Employees shall, if applicable, be subject to the employment terms,
conditions and rules applicable to other similarly situated employees of
Purchaser. Nothing contained in this Agreement shall be construed as an
employment contract between Purchaser and any Branch Employee or Transferred
Employee.

 

(ii)     Special Provisions for Leave Recipients. With respect to any Branch
Employee who is not actively at work on the Closing Date as a result of an
approved leave of absence (including military leave with reemployment rights
under federal law and leave under the Family and Medical Leave Act of 1993)
(collectively, the “Leave Recipients”), Purchaser shall make an offer of
employment in the manner required by Section 8.7(a)(i), contingent on such Leave
Recipient’s return to active status within six (6) months following the Closing
Date or such longer period as may be required by applicable law. When a Leave
Recipient who has (A) accepted the offer and (B) satisfied standard
pre-employment screening requirements (which shall not include a credit check)
returns to active status pursuant to the terms hereof, such Leave Recipient
shall be considered a Transferred Employee.

 

(b)     Terms of Offer. Each Branch Employee shall be offered employment subject
to the following terms and conditions:

 

(i)     Each Branch Employee’s base salary shall be at least equivalent to the
rate of annual base salary or regular hourly wage rate, as applicable, paid by
Seller to such Branch Employee as of the Business Day prior to the Closing Date;

 

(ii)     Each Branch Employee shall have the same incentive compensation
opportunity as is available to such Branch Employee as of the Business Day prior
to the Closing Date;

 

(iii)     Each Branch Employee shall be eligible to receive employee benefits
substantially comparable to those available to other similarly situated
employees of Purchaser, as in effect from time to time; and

 

 

 
47

--------------------------------------------------------------------------------

 

 

(iv)     Each Branch Employee (other than off-site employees) shall be offered
employment at a job location that is no more than twenty (20) miles from such
Branch Employee’s primary workplace immediately prior to the Closing Date.

 

(c)     Severance Payments. With respect to any Transferred Employee whose
employment is terminated by Purchaser for any reason other than cause on or
before the first anniversary of the applicable Transfer Date, Purchaser shall
pay to such Transferred Employee the greater of (i) the amount of cash severance
pay such Transferred Employee would have received if he or she separated from
Seller under Seller’s severance policy as described in Schedule 8.7(c) of the
Seller Disclosure Schedule, and (ii) the amount of cash severance pay payable to
such Transferred Employee under any applicable severance plan of Purchaser in
effect at the time of such termination; provided, however, in each case that
such Transferred Employee shall be credited for service with Seller as described
in Section 8.7(d) of the Agreement; provided further, however, that prior to the
payment of such severance amount to any separated Transferred Employee, such
separated Transferred Employee must execute Purchaser’s standard form of a
general release of claims (which shall not include any restrictive covenants,
including any related to competition, solicitation, hiring or other matters) and
any legally mandated revocation period must expire without the exercise of any
revocation rights by the separated Transferred Employee. In addition and
notwithstanding any provision herein to the contrary, if (i) a Branch Employee
does not receive an offer from Purchaser in compliance with Section 8.7(b) of
this Agreement, (ii) such Branch Employee satisfied Purchaser’s standard
pre-employment screening requirements (which shall not include a credit check)
or was not subject to pre-employment screening, and (iii) such Branch Employee’s
employment with Seller is terminated by Seller in connection with the
transactions contemplated by this Agreement (and in no event later than three
(3) months following the end of the Transfer Date), then Purchaser shall
reimburse Seller, within thirty (30) days of receipt of an invoice from Seller,
for the costs of any severance benefits (including the costs incurred during any
notice period or pay in lieu of notice) payable by Seller to such Branch
Employee as provided in this Section 8.7(c).

 

(d)     Credit for Service. Purchaser shall cause each benefit plan, severance
plan and time-off program maintained, sponsored, adopted or contributed to by
Purchaser or its Affiliates in which Transferred Employees are eligible to
participate (collectively, the “Purchaser Benefit Plans”), to take into account
for all purposes under Purchaser Benefit Plans (but not for purposes of defined
benefit pension accruals under any defined benefit plan) the service of such
employees with Seller or its Affiliates prior to the Transfer Date to the same
extent as such service was credited for the applicable purpose by Seller or the
applicable Affiliate. In addition, Purchaser shall cause each Transferred
Employee to be immediately eligible to participate, without any waiting time, in
any and all Purchaser Benefit Plans.

 

(e)     Pre-Existing Conditions. Purchaser shall use reasonable best efforts,
and shall cause its Affiliates to use reasonable best efforts, to (i) waive
limitations on benefits relating to any pre-existing conditions of the
Transferred Employees and their eligible dependents to the extent that such
limitations were waived under the applicable employee benefit or welfare plan in
which such Transferred Employee participated prior to the Transfer Date, and
(ii) use reasonable best efforts to recognize for purposes of annual deductible
and out-of-pocket limits under their health plans applicable to Transferred
Employees, deductible and out-of-pocket expenses paid by Transferred Employees
and their respective dependents under Seller’s or any of its Affiliates’ health
or welfare plans in the calendar year in which the Transfer Date occurs.

 

 

 
48

--------------------------------------------------------------------------------

 

 

(f)     Vacation. Seller shall pay to the Transferred Employees all accrued but
unpaid vacation for periods prior to the Transfer Date as soon as
administratively practicable after the Transfer Date or as required by
applicable Law, but in no event later than thirty (30) Business Days after the
Transfer Date.

 

(g)     Bonus Payments. Seller shall retain (and be liable for the payment of)
all amounts earned by a Transferred Employee under the Benefit Plans that
provide incentive compensation in which such Transferred Employee is eligible to
participate (determined as of immediately prior to the applicable Transfer Date)
for periods of service through the day immediately prior to the applicable
Transfer Date. From and after the Closing Date, Purchaser shall be liable for
the payment of incentive compensation to the Transferred Employees for service
with Purchaser from and after the applicable Transfer Date.

 

(h)     Rollover of 401(k) Plan Accounts. Prior to the Closing Date and
thereafter (as applicable), Seller and Purchaser shall take any and all action
as may be required, including, if necessary, amendments to the tax qualified
defined contribution plan of Seller in which Transferred Employees participate
(the “Seller 401(k) Plan”) and/or the tax qualified defined contribution plan of
Purchaser (the “Purchaser 401(k) Plan”), to permit each Transferred Employee to
make rollover contributions of “eligible rollover distributions” (within the
meaning of Section 401(a)(31) of the Code, excluding loans) in cash in an amount
equal to the eligible rollover distribution portion of the account balance
distributable to such Transferred Employee from the Seller 401(k) Plan to the
Purchaser 401(k) Plan.

 

(i)     Welfare Benefits Generally. (i) Seller and its Affiliates shall be
solely responsible for (A) claims for Welfare Benefits and for workers’
compensation, in each case that are incurred by or with respect to any
Transferred Employee (and his or her spouse, dependents or beneficiaries) before
his or her Transfer Date, and (B) claims relating to COBRA Continuation Coverage
(and for providing any notices related thereto) attributable to “qualifying
events” with respect to any Branch Employee who does not become a Transferred
Employee and his or her beneficiaries and dependents, whether occurring before,
on or after the Closing Date; and (ii) Purchaser and its Affiliates shall be
solely responsible for (A) claims for Welfare Benefits and for workers
compensation, in each case that are incurred by or with respect to any
Transferred Employee on or after his or her Transfer Date, and (B) claims
relating to COBRA Continuation Coverage attributable to “qualifying events” with
respect to any Transferred Employee and his or her beneficiaries and dependents
that occur on or after such Transferred Employee’s Transfer Date. For purposes
of the foregoing, a medical/dental claim shall be considered incurred when the
services are rendered, the supplies are provided or prescription is actually
filled, and not when the condition arose. A disability claim shall be considered
incurred when the date of disability occurs and a workers’ compensation claim
shall be considered incurred on the date of the occurrence as determined under
the applicable state regulations.

 

(j)     Liabilities under Benefit Plans. Except as expressly provided in this
Section 8.7, (i) Seller shall remain solely responsible for any and all
liabilities and obligations arising under the Benefit Plans, and Purchaser shall
not assume or otherwise acquire any of the Benefit Plans, and (ii) for purposes
of this Agreement, liabilities under the Benefit Plans shall be considered
Excluded Liabilities.

 

 

 
49

--------------------------------------------------------------------------------

 

 

(k)     No Third Party Rights or Amendment to Benefit Plans. Nothing in this
Agreement shall be construed to grant any Branch Employee or Transferred
Employee a right to continued employment by, or to receive any payments or
benefits from, Purchaser or Seller or their respective Affiliates or through any
employee benefit plan. This Agreement shall not limit Purchaser’s or Purchaser’s
Affiliate’s ability or right to amend or terminate any benefit or compensation
plan or program of Purchaser or its Affiliates and nothing contained herein
shall be construed as an amendment to or modification of any such plan. This
Section 8.7 shall be binding upon and inure solely to the benefit of each party
to this Agreement, and nothing in this Section 8.7, express or implied, is
intended to confer upon any other Person, including, any current or former
director, officer or employee of Seller or any of its Affiliates, any rights or
remedies of any nature whatsoever under or by reason of this Section 8.7.

 

ARTICLE 9

CONDITIONS TO CLOSING

 

9.1     Conditions to Obligations of Purchaser. Unless waived in writing by
Purchaser, the obligation of Purchaser to consummate the P&A Transaction is
conditioned upon satisfaction of each of the following conditions:

 

(a)     Regulatory Approvals. The Regulatory Approvals shall have been made or
obtained, and shall remain in full force and effect, and all waiting periods
applicable to the consummation of the P&A Transaction shall have expired or been
terminated.

 

(b)     Orders. No court or governmental authority of competent jurisdiction
shall have enacted, issued, promulgated, enforced or entered any statute, rule,
regulation, judgment, decree, injunction or other order (whether temporary,
preliminary or permanent) (any of the foregoing, an “Order”) that is in effect
and that prohibits or makes illegal the consummation of the P&A Transaction.

 

(c)     Representations and Warranties. (i) The representations and warranties
of Seller contained in Sections 5.1, 5.2(i), 5.13, 5.15 and 5.17 shall be true
and correct in all respects as of the date of this Agreement and as of the
Closing Date as though such representations and warranties were made at and as
of such time (except that representations and warranties as of a specified date
need only be true on and as of such date) and (ii) the other representations and
warranties of Seller contained in this Agreement shall be true in all respects
in each case as of the date of this Agreement and as of the Closing Date (except
that representations and warranties as of a specified date need only be true on
and as of such date); provided, however, that for purposes of determining the
satisfaction of the condition set forth in this Section 9.1(c)(ii), such
representations and warranties shall be deemed to be so true and correct if the
failure or failures of such representations and warranties to be true and
correct (such representations and warranties to be read for this purpose without
reference to any qualification set forth therein relating to “materiality” or
“Material Adverse Effect”) do not constitute, individually or in the aggregate,
a Material Adverse Effect.

 

 

 
50

--------------------------------------------------------------------------------

 

 

(d)     Covenants and Other Agreements. Seller shall have performed its
covenants and agreements herein on or prior to the Closing Date in all material
respects.

 

(e)     Seller Officers’ Certificate. Purchaser shall have received at the
Closing a certificate dated as of the Closing Date and executed by the Chief
Executive Officer, the Chief Financial Officer, the President or any Executive
Vice President or Senior Vice President of Seller to the effect that each of the
conditions specified above in Sections 9.1(c) and (d) are satisfied in all
respects.

 

(f)     Seller Closing Deliverables. Seller shall have delivered to Purchaser
each of the certificates, instruments, agreements, documents and other items
required to be delivered pursuant to Section 3.5 at or prior to the Closing
Date.

 

9.2     Conditions to Obligations of Seller. Unless waived in writing by Seller,
the obligation of Seller to consummate the P&A Transaction is conditioned upon
satisfaction of each of the following conditions:

 

(a)     Regulatory Approvals. The Regulatory Approvals shall have been made or
obtained, and shall remain in full force and effect, and all waiting periods
applicable to the consummation of the P&A Transaction shall have expired or been
terminated.

 

(b)     Orders. No Order shall be in effect that prohibits or makes illegal the
consummation of the P&A Transaction.

 

(c)     Representations and Warranties. (i) The representations and warranties
of Purchaser contained in Sections 6.1, 6.2(i), 6.7 and 6.8 shall be true and
correct in all respects as of the date of this Agreement and as of the Closing
Date as though such representations and warranties were made at and as of such
time (except that representations and warranties as of a specified date need
only be true on and as of such date) and (ii) the other representations and
warranties of Purchaser contained in this Agreement shall be true in all
respects in each case as of the date of this Agreement and as of the Closing
Date as though such representations and warranties were made at and as of such
time (except that representations and warranties as of a specific date need to
be true only as of such date); provided, however, that for purposes of
determining the satisfaction of the condition set forth in this Section
9.2(c)(ii), such representations and warranties shall be deemed to be so true
and correct if the failure or failures of such representations and warranties to
be true and correct (such representations and warranties to be read for this
purpose without reference to any qualification set forth therein relating to
“materiality” or “Material Adverse Effect”) do not constitute, individually or
in the aggregate, a Material Adverse Effect.

 

(d)     Covenants and Other Agreements. Purchaser shall have performed its
covenants and agreements herein on or prior to the Closing Date in all material
respects.

 

 

 
51

--------------------------------------------------------------------------------

 

 

(e)     Purchaser Officers’ Certificate. Seller shall have received at the
Closing a certificate dated as of the Closing Date and executed by the Chief
Executive Officer, the Chief Financial Officer, the President or any Executive
Vice President or Senior Vice President of Purchaser to the effect that each of
the conditions specified above in Sections 9.2(c) and (d) are satisfied in all
respects.

 

(f)     Purchaser Closing Deliverables. Purchaser shall have delivered to Seller
each of the certificates, instruments, agreements, documents and other items
required to be delivered pursuant to Section 3.6 (in the case of any assignment
contemplated thereby, subject to delivery by Seller of any related requisite
third-party consent) at or prior to the Closing Date.

 

ARTICLE 10

TERMINATION

 

10.1     Termination. This Agreement may be terminated at any time prior to the
Closing Date:

 

(a)     by the mutual written agreement of Purchaser and Seller;

 

(b)     by Purchaser if (i) at the time of such termination any of the
representations and warranties of Seller contained in this Agreement shall not
be true and correct to the extent that the condition set forth in Section 9.1(c)
cannot be satisfied or (ii) there shall have been any material breach of any
covenant, agreement or obligation of Seller hereunder to the extent that the
condition set forth in Section 9.1(d) cannot be satisfied, and, in the case of
(i) or (ii), such breach or failure is not or cannot be remedied by Seller
within thirty (30) calendar days after receipt of notice in writing from
Purchaser specifying the nature of such breach or failure and requesting that it
be remedied; provided that Purchaser may not terminate this Agreement based upon
the failure of the conditions set forth in Section 9.1(c) or Section 9.1(d) to
be satisfied if such failure was caused by Purchaser’s breach of this Agreement
or failure to act in good faith or Purchaser’s or any of its representative’s
failure to use reasonable best efforts to cause the Closing to occur;

 

(c)     by Seller, if (i) at the time of such termination any of the
representations and warranties of Purchaser contained in this Agreement shall
not be true and correct to the extent that the condition set forth in Section
9.2(c) cannot be satisfied, or (ii) there shall have been any breach of any
covenant, agreement or obligation of Purchaser hereunder to the extent that the
condition set forth in Section 9.2(d) cannot be satisfied, and, in the case of
(i) or (ii), such breach or failure is not or cannot be remedied by Purchaser
within thirty (30) calendar days after receipt of notice in writing from Seller
specifying the nature of such breach or failure and requesting that it be
remedied; provided that Seller may not terminate this Agreement based upon the
failure of the conditions set forth in Section 9.2(c) or Section 9.2(d) to be
satisfied if such failure was caused by Seller’s or any of its representative’s
failure to act in good faith or Seller’s breach of this Agreement or failure to
use reasonable best efforts to cause the Closing to occur;

 

 

 
52

--------------------------------------------------------------------------------

 

 

(d)     by Seller or Purchaser, in the event the Closing has not occurred by the
date that is nine (9) months after the date of this Agreement, unless the
failure to so consummate is due to a breach of this Agreement by the party
seeking to terminate; or

 

(e)     by either Seller or Purchaser, if any governmental agencies or
authorities that must grant a Regulatory Approval has denied approval of the P&A
Transaction and such denial has become final and nonappealable or any
governmental agency or authority of competent jurisdiction shall have issued a
final and nonappealable order permanently enjoining or otherwise prohibiting the
consummation of the P&A Transaction.

 

10.2     Effect of Termination.

 

(a)     In the event of termination of this Agreement and abandonment of the
transactions contemplated hereby pursuant to Section 10.1, except as set forth
in this Agreement, no party hereto (or any of its directors, officers,
employees, agents or Affiliates) shall have any liability or further obligation
to any other party, except that neither Seller nor Purchaser shall be relieved
or released from any liabilities or damages arising out of any willful breach of
this Agreement.

 

ARTICLE 11

INDEMNIFICATION

 

11.1     Indemnification. (a) Subject to Section 12.1, after the Closing, Seller
shall indemnify and hold harmless Purchaser and any Person directly or
indirectly controlling or controlled by Purchaser, and their respective
directors, officers, employees and agents, from and against any and all Losses
asserted against or incurred by Purchaser to the extent arising out of or
resulting from the following:

 

 

(i)

any breach of any representation or warranty made by Seller in this Agreement
(disregarding, in each case other than in the case of Section 5.15, for purposes
of determining the amount of any Loss (but not for purposes of determining
whether there has been a breach), any qualification on any such representation
or warranty as to “materiality,” “in all material respects,” “Material Adverse
Effect” or similar materiality qualifications);

 

 

(ii)

any breach of any covenant or agreement to be performed by Seller pursuant to
this Agreement;

 

 

(iii)

any Excluded Taxes; or

 

 

(iv)

any Excluded Liability.

 

 

 
53

--------------------------------------------------------------------------------

 

 

(b)     Subject to Section 12.1, after the Closing, Purchaser shall indemnify
and hold harmless Seller and any Person directly or indirectly controlling or
controlled by Seller, and their respective directors, officers, employees and
agents, from and against any and all Losses asserted against or incurred by
Seller to the extent arising out of or resulting from the following:

 

 

(i)

any breach of any representation or warranty made by Purchaser in this Agreement
(disregarding, in each case, for purposes of determining the amount of any Loss
(but not for purposes of determining whether there has been a breach), any
qualification on any such representation or warranty as to “materiality,” “in
all material respects,” “Material Adverse Effect” or similar materiality
qualifications);

 

 

(ii)

any breach of any covenant or agreement to be performed by Purchaser pursuant to
this Agreement; or

 

 

(iii)

the Assumed Liabilities or any responsibility, obligation, duty, legal action,
administrative or judicial proceeding, claim, penalty or liability arising out
of Purchaser’s ownership or operation from and after the Closing of the business
represented by the Branches, the Assets or the Assumed Liabilities.

 

(c)     To exercise its indemnification rights under this Section 11.1 as a
result of the assertion against it of any claim or potential liability for which
indemnification is provided, the indemnified party shall promptly notify the
indemnifying party of the assertion of such claim, discovery of any such
potential liability or the commencement of any action or proceeding in respect
of which indemnity may be sought hereunder (including, with respect to claims
arising from a breach of representation or warranty made in Article 8, the
commencement of an audit, administrative investigation or judicial proceeding by
any governmental authority); provided, however, that, subject to the Survival
Periods set forth in Section 12.1(a), any delay or failure by the indemnified
party to give notice shall not relieve the indemnifying party of its obligations
hereunder except to the extent, if at all, that the indemnifying party is
actually and materially prejudiced by reason of such delay or failure. The
indemnified party shall advise the indemnifying party of all material facts
relating to such assertion within the knowledge of the indemnified party, and
shall afford the indemnifying party the opportunity, at the indemnifying party’s
sole cost and expense, to defend against such claims for liability. In any such
action or proceeding, the indemnified party shall have the right to retain its
own counsel, but the fees and expenses of such counsel shall be at its own
expense unless (i) the indemnifying party and the indemnified party mutually
agree to the retention of such counsel or (ii) the named parties to any such
suit, action, or proceeding (including any impleaded parties) include both the
indemnifying party and the indemnified party, and in the reasonable judgment of
the indemnified party, representation of the indemnifying party and the
indemnified party by the same counsel would be inadvisable due to actual or
potential differing defenses or conflicts of interests between them.

 

(d)     Neither party to this Agreement shall settle, compromise, discharge or
consent to an entry of judgment with respect to a claim or liability subject to
indemnification under this Article 11 without the other party’s prior written
consent (which consent shall not be unreasonably withheld, conditioned or
delayed); provided that the indemnifying party may agree without the prior
written consent of the indemnified party to any settlement, compromise,
discharge or consent to an entry of judgment in each case that by its terms (i)
obligates the indemnifying party to pay the full amount of the liability in
connection with such claim and that unconditionally releases the indemnified
party and its Affiliates from all liability or obligation in connection with
such claim and (ii) does not impose injunctive or other non-monetary equitable
relief against the indemnified party or its Affiliates, or their respective
businesses.

 

 

 
54

--------------------------------------------------------------------------------

 

 

(e)     Notwithstanding anything to the contrary contained in this Agreement, an
indemnifying party shall not be liable under Section 11.1(a)(i) or Section
11.1(b)(i) for any Losses sustained by the indemnified party unless and until
the aggregate amount of all indemnifiable Losses sustained by the indemnified
party shall exceed $100,000 (the “Deductible”), in which event the indemnifying
party shall provide indemnification hereunder in respect of all such
indemnifiable Losses in excess of the Deductible; provided, however, that the
maximum aggregate amount of indemnification payments payable by Seller pursuant
to Section 11.1(a)(i) or by Purchaser pursuant to Section 11.1(b)(i), as
applicable, shall be $4,000,000; provided, further, that an indemnifying party
shall not have any liability under Section 11.1(a)(i) or Section 11.1(b)(i) for
any individual items where the Loss relating thereto is less than $25,000, and
such items shall not be aggregated or included for purposes of determining the
Deductible. In no event shall either party hereto be entitled to consequential
or punitive damages or damages for lost profits in any action relating to the
subject matter of this Agreement; provided that the foregoing shall not limit
the right of an indemnified party to indemnification in accordance with this
Article 11 with respect to any component of any claim, settlement, award or
judgment against such party by any unaffiliated third party.

 

(f)     Notwithstanding the foregoing, if a third party claim includes or would
reasonably be expected to include both a claim for Taxes that are Assumed
Liabilities pursuant to Section 2.2(a)(vii) (“Purchaser Taxes”) and a claim for
Taxes that are not Assumed Liabilities pursuant to Section 2.2(a)(vii) (“Seller
Taxes”), and such claim for Seller Taxes is not separable from such a claim for
Purchaser Taxes, Purchaser (if the claim for Purchaser Taxes exceeds or
reasonably would be expected to exceed in amount the claim for Seller Taxes) or
otherwise Seller (Seller or Purchaser, as the case may be, the “Controlling
Party”) shall be entitled to control the defense of such third party claim (such
third party claim, a “Tax Claim”). In such case, the other party (Seller or
Purchaser, as the case may be, the “Non-Controlling Party”) shall be entitled to
participate fully (at the Non-Controlling Party’s sole expense) in the conduct
of such Tax Claim and the Controlling Party shall not settle such Tax Claim
without the consent of such Non-Controlling Party (which consent shall not be
unreasonably withheld, conditioned or delayed). The costs and expenses of
conducting the defense of such Tax Claim shall be reasonably apportioned based
on the relative amounts of the Tax Claim that are Seller Taxes and that are
Purchaser Taxes.

 

(g)     Except as otherwise required pursuant to a “determination” within the
meaning of Section 1313(a) of the Code (or any comparable provision of state,
local or foreign Law), Seller, Purchaser, and their respective Affiliates shall
treat any and all payments under this Article 11 as an adjustment to the
Purchase Price for all Tax purposes.

 

(h)     An indemnified party shall use reasonable best efforts to mitigate any
claim or liability that such indemnified party asserts under this Article 11. In
the event that an indemnified party shall fail to use such reasonable best
efforts to mitigate any claim or liability, then notwithstanding anything else
to the contrary contained in this Agreement, the indemnifying party shall not be
required to indemnify any indemnified party for any portion of a Loss that could
reasonably be expected to have been avoided if the indemnified party had made
such efforts.

 

 

 
55

--------------------------------------------------------------------------------

 

 

11.2     Exclusivity. After the Closing, except as expressly set forth in
Sections 4.3(b), 4.8 and 8.3, and except in the case of common law fraud in
connection with entering into this Agreement, this Article 11 will provide the
exclusive remedy for any misrepresentation, breach of warranty, covenant or
other agreement or other claim arising out of this Agreement or the transactions
contemplated hereby (including any ancillary agreements and deeds and other
closing deliverables); provided that it is understood and agreed that the
foregoing shall not prevent a party from obtaining specific performance,
injunctive relief or any other available non-monetary equitable remedy.

 

11.3     AS-IS Sale; Waiver of Warranties. Except for the representations and
warranties set forth in this Agreement, Purchaser acknowledges that the Assets
and Assumed Liabilities are being sold and accepted on an “AS-IS-WHERE-IS”
basis, and are being accepted without any representation or warranty. As part of
Purchaser’s agreement to purchase and accept the Assets and Assumed Liabilities
AS-IS-WHERE-IS, and not as a limitation on such agreement, TO THE FULLEST EXTENT
PERMITTED BY LAW, SELLER HEREBY DISCLAIMS AND PURCHASER HEREBY UNCONDITIONALLY
AND IRREVOCABLY WAIVES AND RELEASES ANY AND ALL ACTUAL OR POTENTIAL RIGHTS
PURCHASER MIGHT HAVE AGAINST SELLER OR ANY PERSON DIRECTLY OR INDIRECTLY
CONTROLLING SELLER REGARDING ANY FORM OF WARRANTY, EXPRESS OR IMPLIED, OF ANY
KIND OR TYPE, RELATING TO THE ASSETS AND ASSUMED LIABILITIES INCLUDING THE LOANS
AND/OR THE COLLATERAL THEREFOR EXCEPT THOSE SET FORTH IN THIS AGREEMENT. SUCH
WAIVER AND RELEASE IS, TO THE FULLEST EXTENT PERMITTED BY LAW, ABSOLUTE,
COMPLETE, TOTAL AND UNLIMITED IN EVERY WAY. SUCH WAIVER AND RELEASE INCLUDES TO
THE FULLEST EXTENT PERMITTED BY LAW, A WAIVER AND RELEASE OF EXPRESS WARRANTIES
(EXCEPT THOSE REPRESENTATIONS AND WARRANTIES OTHERWISE SET FORTH IN THIS
AGREEMENT), IMPLIED WARRANTIES, WARRANTIES OF FITNESS FOR A PARTICULAR USE,
WARRANTIES OF MERCHANTABILITY, WARRANTIES OF HABITABILITY, STRICT LIABILITY,
RIGHTS AND CLAIMS OF EVERY KIND AND TYPE, INCLUDING CLAIMS REGARDING DEFECTS
WHICH WERE NOT OR ARE NOT DISCOVERABLE, ALL OTHER EXTANT OR LATER CREATED OR
CONCEIVED OF STRICT LIABILITY OR STRICT LIABILITY TYPE CLAIMS AND RIGHTS.

 

ARTICLE 12

MISCELLANEOUS

 

12.1     Survival. (a) The parties’ respective representations and warranties
contained in this Agreement shall survive until the eighteenth (18th) month
anniversary of the Closing Date; provided, however, that (i) each of the
representations and warranties of parties set forth in Sections 5.1 and 6.1
shall survive until the sixth (6th) anniversary of the Closing Date and (ii) the
representations and warranties set forth in Section 5.10 shall survive until the
expiration of the applicable statute of limitations, and thereafter neither
party may claim any Loss in relation to a breach thereof (each such specified
period, a “Survival Period”); provided, however, that the claims set forth in
any claim for indemnity made by an indemnified party on or prior to the
applicable Survival Period shall survive until such claim is finally resolved.
The agreements and covenants contained in this Agreement shall survive the
Closing until performed in full or the obligation to so perform shall have
expired.

 

(a)     No claim based on any breach of any representation or warranty shall be
valid or made unless notice with respect thereto is given to the indemnifying
party in accordance with this Agreement.

 

 

 
56

--------------------------------------------------------------------------------

 

 

12.2     Assignment. Neither this Agreement nor any of the rights, interests or
obligations of either party may be assigned by either party hereto without the
prior written consent of the other party, and any purported assignment in
contravention of this Section 12.2 shall be void.

 

12.3     Binding Effect. This Agreement and all of the provisions hereof shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.

 

12.4     Public Notice. Prior to the Closing Date, neither Purchaser nor Seller
shall make or cause to be made any press release for general circulation, public
announcement or disclosure or issue any notice or general communication to
employees or customers with respect to any of the transactions contemplated
hereby (each, a “Public Notice”) without the prior written consent of the other
party (which consent shall not be unreasonably withheld, conditioned or
delayed). Purchaser and Seller each agree that, without the other party’s prior
written consent, it shall not release or disclose any of the terms or conditions
of the transactions contemplated herein to any other Person (other than any bank
Regulatory Authority). Notwithstanding the foregoing, each party may make a
Public Notice as, based on the advice of its counsel, may be required by law or
as necessary to obtain the Regulatory Approvals. Except with respect to a Public
Notice issued by Purchaser or any of its Affiliates in compliance with the terms
of this Section 12.4 that announces the execution of this Agreement or the
consummation of the transactions contemplated hereby, no Public Notice issued by
Purchaser or any of its Affiliates shall reference the name of Seller or any of
its Affiliates without the prior written consent of Seller (which consent Seller
may withhold, condition or delay in its sole discretion).

 

 

 
57

--------------------------------------------------------------------------------

 

 

12.5     Notices. All notices, requests, demands, consents and other
communications given or required to be given under this Agreement and under the
related documents shall be in writing and delivered to the applicable party at
the address indicated below:

 

 

If to Seller:

Bank of America, National Association
100 North Tryon Street
Charlotte, North Carolina 28255
Attention: Justin Hellwig
Facsimile: (704) 683-9281
Email: justin.hellwig@bankofamerica.com

 

 

With a copy to:

Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019
Attention: Nicholas G. Demmo
Fax: (212) 403-2000
Email: NGDemmo@wlrk.com

 

 

If to Purchaser:

Redding Bank of Commerce
1901 Churn Creek Road
Redding, California 96002
Attention: Sam Jimenez, CPA
Fax: (530) 722-3946

Email: SamJ@bankofcommerceholdings.com

 

 

With a copy to:

Miller Nash Graham & Dunn
Pier 70
2801 Alaskan Way, Suite 300
Seattle, Washington 98121
Attention: Laura Baumann
Fax: (206) 340-9599
Email: laura.baumann@millernash.com

 

or, as to each party at such other address as shall be designated by such party
in a written notice to the other party complying as to delivery with the terms
of this Section 12.5. Any notices shall be in writing, including telegraphic or
facsimile communication, and may be sent by registered or certified mail, return
receipt requested, postage prepaid, or by fax, email, or by overnight delivery
service. Notice shall be effective upon actual receipt thereof.

 

12.6     Expenses. Except as expressly provided otherwise in this Agreement,
each party shall bear any and all costs and expenses that it incurs, or that may
be incurred on its behalf, in connection with the preparation of this Agreement
and consummation of the transactions described herein, and the expenses, fees,
and costs necessary for any approvals of the appropriate Regulatory Authorities.

 

12.7     Governing Law; Consent to Jurisdiction. This Agreement shall be
governed by and interpreted in accordance with the laws of the State of Delaware
applicable to agreements made and entirely to be performed in such state and
without regard to its principles of conflict of laws. The parties hereto agree
that any suit, action or proceeding seeking to enforce any provision of, or
based on any matter arising out of or in connection with, this Agreement or the
transactions contemplated hereby shall be brought in any federal or state court
sitting in Sacramento County, California.

 

 

 
58

--------------------------------------------------------------------------------

 

 

12.8     Waiver of Jury Trial. The parties hereby waive, to the fullest extent
permitted by law, any right to trial by jury of any claim, demand, action, or
cause of action (i) arising under this Agreement or (ii) in any way connected
with or related or incidental to the dealings of the parties in respect of this
Agreement or any of the transactions contemplated hereby, in each case, whether
now existing or hereafter arising, and whether in contract, tort, equity, or
otherwise. The parties hereby further agree and consent that any such claim,
demand, action, or cause of action shall be decided by court trial without a
jury and that the parties may file a copy of this Agreement with any court as
written evidence of the consent of the parties to the waiver of their right to
trial by jury.

 

12.9     Entire Agreement; Amendment. (a) This Agreement contains the entire
understanding of and all agreements between the parties hereto with respect to
the subject matter hereof and supersedes any prior or contemporaneous agreement
or understanding, oral or written, pertaining to any such matters, which
agreements or understandings shall be of no force or effect for any purpose;
provided, however, that the terms of any confidentiality agreement the parties
hereto previously entered into shall, to the extent not inconsistent with any
provisions of this Agreement, continue to apply until the Closing.

 

(a)     This Agreement may not be amended or supplemented in any manner except
by mutual agreement of the parties and as set forth in a writing signed by the
parties hereto or their respective successors in interest. The waiver of any
breach of any provision under this Agreement by any party shall not be deemed to
be waiver of any preceding or subsequent breach under this Agreement. No such
waiver shall be effective unless in writing.

 

12.10     Third Party Beneficiaries. Except as expressly provided in Section
11.1, this Agreement shall not benefit or create any right or cause of action in
or on behalf of any person other than Seller and Purchaser.

 

12.11     Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. A facsimile copy or
electronic transmission of a signature page shall be deemed to be an original
signature page.

 

12.12     Headings. The headings used in this Agreement are inserted for
purposes of convenience of reference only and shall not limit or define the
meaning of any provisions of this Agreement.

 

12.13     Severability. If any provision of this Agreement, as applied to any
party or circumstance, shall be judged by a court of competent jurisdiction to
be void, invalid or unenforceable, the same shall in no way effect any other
provision of this Agreement, the application of any such provision and any other
circumstances or the validity or enforceability of the other provisions of this
Agreement.

 

12.14     Interpretation. When a reference is made in this Agreement to
Articles, Sections or Exhibits, such reference shall be to an Article, Section
of or Exhibit to this Agreement unless otherwise indicated. The Recitals hereto
constitute an integral part of this Agreement. References to Sections include
subsections, which are part of the related Section (e.g., a section numbered
“Section 5.13(a)” would be part of “Section 5.13” and references to “Section
5.13” would also refer to material contained in the subsection described as
“Section 5.13(a)”). The table of contents, index and headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.” The phrases “the date of this
Agreement,” “the date hereof” and terms of similar import, unless the context
otherwise requires, shall be deemed to refer to the date set forth in the
Preamble to this Agreement.

 

 

 
59

--------------------------------------------------------------------------------

 

 

12.15     Specific Performance. The parties hereto agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof (and, more specifically, that irreparable damage would
likewise occur if the P&A Transaction was not consummated), and, accordingly,
that the parties shall be entitled, without the necessity of posting a bond or
other security, to an injunction or injunctions to prevent breaches of this
Agreement or to enforce specifically the performance of the terms and provisions
hereof (including the parties’ obligation to consummate the P&A Transactions,
subject to the terms and conditions of this Agreement).

 

 

 
60

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the date and year first above written.

 

 

 

BANK OF AMERICA, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Justin J. Hellwig

 

 

 

Name: Justin J. Hellwig

 

 

 

Title: Director

 

 

 

 

REDDING BANK OF COMMERCE

 

 

 

 

 

 

 

 

 

 

By:

/s/ Randall S. Eslick

 

 

 

Name: Randall S. Eslick

 

 

 

Title: President & CEO

 

 

61